UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2011 Date of reporting period:	October 1, 2010 — September 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Annual report 9 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information About the Trustees Officers Prospectus supplement November 30, 2011 Putnam Asset Allocation: Growth Portfolio Summary Prospectus dated January 30, 2011 Effective November 30, 2011, the name of the fund will change to Putnam Dynamic Asset Allocation Growth Fund and the section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Jeffrey Knight, James Fetch, Robert Kea, Joshua Kutin, Robert Schoen and Jason Vaillancourt. Mr. Kutin joined the portfolio team for the fund in November 2011 and is a Portfolio Manager. 271145 11/11 Message from the Trustees Dear Fellow Shareholder: Markets have reflected a heightened state of investor anxiety in recent weeks and months. The deepening European sovereign debt crisis, the potential for an economic slowdown in the United States, and the deceleration of growth by economic powerhouse China have all diminished investors’ appetite for risk. While volatility may linger for some time, it is important to note that Putnam’s active portfolio managers continue to pursue investment opportunities around the world. In fact, during times when emotion drives market movements, nimble investors have historically had the best opportunities to take advantage of market inefficiencies. We believe that in volatile markets, it is important to consult your financial advisor to help determine whether your portfolio reflects an appropriate degree of diversification. We also note that Putnam continues to bolster its lineup of funds that seek to limit volatility or guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund An actively managed, globally diversified portfolio pursuing growth Putnam Dynamic Asset Allocation Growth Fund is designed for investors seeking capital appreciation. The fund’s target mix of 80% stocks and 20% bonds has been developed to pursue this goal while moderating investment volatility. The mix of holdings is rebalanced regularly as the fund managers take profits on investments that have outperformed and invest the proceeds in areas they believe offer greater future potential. The managers believe that spreading fund holdings across a variety of asset classes can help to smooth the ups and downs of the market. Combining insights gained from proprietary research with expertise in the tools and concepts of diversification, Putnam’s asset allocation specialists create the fund’s investment strategies. These strategies integrate the global perspective of experienced portfolio managers, flexible weightings of asset classes in accordance with their perceived attractiveness, and individual security analysis to add value within each asset class. The managers also draw on the resources of Putnam’s global research group, which covers securities worldwide; on the recommendations of Putnam’s investment-style teams, which are based on in-depth analysis of specific market segments; and on input from the firm’s market strategists. Consider these risks before investing: Our allocation of assets between stocks and bonds may hurt performance. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Jeffrey L. Knight, CFA Jeff, can you bring us up to date on global markets? The fiscal year began amid rising optimism but ended in great pessimism about the global economy and European sovereign debt risk. Early on, when the economic recovery appeared likely to continue, we were keeping a careful eye on the risks to growth, especially the unpredictable course of the European sovereign debt crisis. Unfortunately, conditions deteriorated. By the end of the period, recession seemed as likely as continued recovery. In terms of asset classes, global equity markets generally peaked during April and have declined amid higher volatility since then. Bond markets generally delivered positive results for the year, but there was a great disparity between the first half of the year, when credit sectors, including high-yield corporate bonds, outperformed high-quality bonds, and the second half of the year, when this trend reversed. One surprising bright spot was the United States. In fact, our central view is that the U.S. economy is still likely to avoid recession, but growth may remain weak rather than accelerate. We recently saw relative outperformance by U.S. stocks and bonds, as well as the U.S. dollar. The S&P 500 Index posted a modest gain for the fiscal year, but most international markets, including emerging markets, fell. How did economic optimism evaporate over the period? Early in the period, the labor market was improving, with new job creation averaging about 150,000 for several months in a row, but then tapered off. The Fed, which had launched its second Treasury purchase program this past November, concluded it at the end of June. The negotiations over the federal debt This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 9/30/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 ceiling sapped confidence. It was immediately followed by Standard & Poor’s decision to downgrade the U.S. credit rating on long-term debt, which caused a severe market reaction in August and September. All along the way, we saw continuing problems in Europe. In several nations, including Greece, Ireland, and Portugal, it appeared government debt levels were becoming unsustainable, and this caused worries for banks that owned significant amounts of government bonds. Policy makers developed stopgap measures but failed to put forward a convincing, comprehensive plan. There remains the possibility that a nation might default and that financial institutions will be compelled to realize losses on bad debt. In this environment, were you able to find opportunities? Yes, the fundamental philosophy of this fund is to provide consistent diversification as we actively seek out opportunities in over 10 asset classes. We adjust the mix on a dynamic basis to pursue opportunities and to moderate risk. Short-term risks are a consideration, but we also have medium- and long-term time horizons that help us identify opportunities that short-term thinking might ignore. For the year as a whole, a lot of the best opportunities, we felt, were in fixed-income sectors and in the U.S. stock market. What were the major influences on fund performance? The fund has a large strategic weighting in international equities, and this was detrimental to results during the period. This was a significant factor, causing the fund’s class A shares at net asset value to return –4.52%, which underperformed the primary benchmark index, which tracks U.S. stocks. As Europe’s debt crisis worsened, it had a negative impact not only on European stocks, but also on the global economic outlook. In fact, emerging markets fell even harder than markets in Europe during the summer of 2011. Although our security selection in equities had been generally helpful to performance over the course of the year, it was not enough to overcome the negative impact of international equities. Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Can you give some examples of your allocation decisions? During the last few months of the fiscal year, we moved to an underweight position in large-cap equities and an overweight position in fixed-income securities, which helped the fund’s relative results. Also, over the course of the year we gradually shifted from an overweight position in small-cap U.S. equities, which were benefiting from the rising optimism about the recovery, to an underweight position. Smaller companies tend to be less able to diversify their business revenues in the face of a slowing economy. Highlighting the fund’s diversification, positions in commodities performed well early in the period, as economic growth expectations kept prices high for a range of basic materials. Our thematic equity strategies also added to performance. These strategies seek to benefit from specific economic or market trends we have identified. We anticipated demand in the areas of rare-earth minerals, aquaculture, and nanotechnology, and invested in companies that stood to benefit from these trends. However, we shifted out of these positions in the later months of the fiscal period. How did fixed-income securities influence performance? Within fixed-income holdings, security selection detracted from results over the last few months of the period. Treasuries outperformed the majority of the fund’s bond holdings. We had positions in high-yield securities that were hit hard when the market became concerned about rising default risk given the growing probability of recession. Non-agency mortgage-backed securities also lost value as the market turned sour on credit risk. Earlier in the fiscal period, security selection among fixed-income securities had generally helped performance. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/11. Short-term holdings and derivatives are excluded. Holdings will vary over time. 7 What impact did foreign currency exposures have on your results? We generally hedge a portion of our foreign currency exposure with forward currency contracts. By way of background, a forward currency contract-holder is obligated to buy or sell the underlying currency at a specified price, at a specified quantity, and on a specified future date. We had some benefits from currency hedging early in the year. However, a short position in the Japanese yen during March had an adverse impact when the yen strengthened in the aftermath of Japan’s earthquake and tsunami. In the past several months, some of our hedging efforts have been more helpful as the dollar has strengthened. However, the euro remained surprisingly resilient despite Europe’s problems until the final few weeks of the period. In this case, the fund’s hedging strategy did not help results. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the fund. I have already described that we use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, generate income, and enhance returns. We use futures contracts to allow some of the fund’s cash to become exposed to equity markets. This gives us flexibility to manage exposure to market risk. With total return swaps, we manage or hedge exposures to countries and sectors, and we employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk or to gain exposure to specific securities or groups of securities. What is your outlook for the global markets and for the fund? Although it has been another challenging year for investors’ nerves, we take a long-term perspective with our strategy. The fund’s results over longer periods — three, five, and ten years — have been competitive with our primary benchmark, and provide a better indication of the merits of our strategy, we believe. This chart shows how the fund’s top investment strategy weightings have changed over the past six months. Weightings are shown as a percentage of net assets and may not reflect the underlying security-specific sector risks within the fund. Holdings will vary over time. 8 This fund invests in both the stock and bond markets. Over the past 10 years, equity risk has not offered much reward, but bonds have provided strong results. We think that as we move into the next year, the premium offered by equities may be more attractive than the opportunities in bonds. The fund will remain diversified, of course, and we will continue to manage the allocations dynamically, with the goal of adding to performance through active management. Jeff, thanks for taking the time to comment on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your fund’s name change to Putnam Dynamic Asset Allocation Growth Fund, effective November 30, 2011, is intended to highlight the fund’s active management approach. The fund’s investment policy and strategy remain the same. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS U.S. corporations are holding more cash on their books than at any time in nearly 50 years. At the end of June, non-financial companies held more than $2 trillion in cash and other liquid assets, according to the Federal Reserve (the Fed). This marks an increase of more than $88 billion since the end of March. Cash accounted for 7.1% of all company assets, according to the Fed, the highest level since 1963. The Fed’s analysis does not include the substantial amount of cash that U.S. companies hold overseas. While critics are putting pressure on companies to use the cash to invest or create more jobs, others say the sizeable cash holdings could provide an important buffer for U.S. companies if European bank woes should spark a global financial crisis. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/14/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.10% 5.74% 5.32% 5.32% 5.28% 5.28% 5.57% 5.35% 5.82% 6.36% 10 years 55.34 46.34 44.19 44.19 44.20 44.20 47.74 42.55 51.00 59.12 Annual average 4.50 3.88 3.73 3.73 3.73 3.73 3.98 3.61 4.21 4.75 5 years –5.59 –11.00 –9.03 –10.66 –9.08 –9.08 –7.99 –11.18 –7.07 –4.54 Annual average –1.14 –2.30 –1.88 –2.23 –1.89 –1.89 –1.65 –2.34 –1.46 –0.92 3 years 8.41 2.18 6.08 3.20 6.01 6.01 6.74 3.02 7.37 9.01 Annual average 2.73 0.72 1.99 1.06 1.96 1.96 2.20 1.00 2.40 2.92 1 year –4.52 –10.04 –5.27 –9.88 –5.22 –6.13 –5.07 –8.41 –4.79 –4.33 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 9/30/11 Lipper Mixed-Asset Target Putnam Growth Allocation Growth Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 7.14% —† 6.26% 10 years 40.80 66.79% 45.95 Annual average 3.48 5.25 3.78 5 years –4.52 4.41 2.18 Annual average –0.92 0.87 0.38 3 years 4.41 10.32 8.93 Annual average 1.45 3.33 2.86 1 year 0.55 –0.80 –1.43 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/11, there were 560, 514, 427, 218, and 68 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which postdates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,419 and $14,420, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,255. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,100 and $15,912, respectively. 11 Fund price and distribution information For the 12-month period ended 9/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.450 $0.353 $0.363 $0.390 $0.425 $0.480 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/10 $11.72 $12.44 $11.52 $11.29 $11.52 $11.94 $11.53 $11.82 9/30/11 10.79 11.45 10.60 10.38 10.59 10.97 10.60 10.88 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/10 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 9/30/11* 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2011, to September 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.20 $8.64 $8.64 $7.49 $6.34 $4.05 Ending value (after expenses) $835.80 $832.70 $832.40 $833.20 $834.00 $836.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2011, use the following calculation method. To find the value of your investment on April 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.72 $9.50 $9.50 $8.24 $6.98 $4.46 Ending value (after expenses) $1,019.40 $1,015.64 $1,015.64 $1,016.90 $1,018.15 $1,020.66 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays Capital U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI EMF Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 15 including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 16 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam 17 Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 558, 501 and 412 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2011, Putnam employees had approximately $298,000,000 and the Trustees had approximately $65,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds Trust and Shareholders of Putnam Asset Allocation: Growth Portfolio: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Asset Allocation: Growth Portfolio (the “fund”) at September 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 14, 2011 21 The fund’s portfolio 9/30/11 COMMON STOCKS (51.5%)* Shares Value Basic materials (3.3%) Agrium, Inc. (Canada) 898 $59,861 Albemarle Corp. 37,100 1,498,840 Andersons, Inc. (The) 17,485 588,545 Archer Daniels-Midland Co. 2,476 61,430 Arkema (France) 4,182 243,273 BASF SE (Germany) 24,844 1,509,943 BBMG Corp. (China) 966,500 714,522 BHP Billiton, Ltd. (Australia) 51,292 1,708,492 Black Earth Farming, Ltd. SDR (Sweden) † 4,410 11,070 Boise, Inc. 53,395 276,052 Cambrex Corp. † 31,696 159,748 Carillion PLC (United Kingdom) 91,827 474,646 CF Industries Holdings, Inc. 521 64,286 China Agri-Industries Holdings, Ltd. (China) 37,000 22,724 China BlueChemical, Ltd. (China) 40,000 30,578 China National Building Material Co., Ltd. (China) 428,000 361,758 China National Materials Co., Ltd. (China) 1,205,000 421,282 China Shanshui Cement Group, Ltd. (China) 661,000 435,315 Compagnie de Saint-Gobain (France) 4,658 178,210 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 19,444 Cytec Industries, Inc. 25,700 903,098 Domtar Corp. (Canada) 11,100 756,687 First Quantum Minerals, Ltd. (Canada) 7,000 93,534 Fletcher Building, Ltd. (New Zealand) 97,675 568,270 Formosa Chemicals & Fibre Corp. (Taiwan) 92,000 237,075 Fortescue Metals Group, Ltd. (Australia) 61,511 255,638 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 116,946 3,561,006 Georgia Gulf Corp. † 6,276 86,797 Gold Fields, Ltd. (South Africa) 27,380 421,246 Gold Resource Corp. S 8,793 146,403 Golden Agri-Resources, Ltd. (Singapore) 86,000 39,535 GrainCorp, Ltd. (Australia) 5,214 35,941 Incitec Pivot, Ltd. (Australia) 14,968 46,521 Innophos Holdings, Inc. 14,885 593,465 Innospec, Inc. † 7,789 188,572 International Flavors & Fragrances, Inc. 33,000 1,855,260 Intrepid Potash, Inc. † 1,289 32,057 JSR Corp. (Japan) 21,000 361,189 K&S AG (Germany) 4,558 240,054 KapStone Paper and Packaging Corp. † 28,833 400,490 Koninklijke DSM NV (Netherlands) 17,630 767,775 Koppers Holdings, Inc. 9,931 254,333 KWS Saat AG (Germany) 96 17,851 L.B. Foster Co. Class A 4,705 104,592 Lanxess AG (Germany) 4,825 232,326 22 COMMON STOCKS (51.5%)* cont. Shares Value Basic materials cont. Layne Christensen Co. † 12,974 $299,699 LyondellBasell Industries NV Class A (Netherlands) 4,011 97,989 MeadWestvaco Corp. 68,965 1,693,780 Minerals Technologies, Inc. 4,049 199,494 Monsanto Co. 38,129 2,289,265 Mosaic Co. (The) 958 46,913 NewMarket Corp. 1,699 258,027 Nitto Denko Corp. (Japan) 47,600 1,876,209 Nufarm, Ltd. (Australia) † 7,463 30,407 OCI Co., Ltd. (South Korea) 1,708 290,999 OM Group, Inc. † 19,180 498,105 Petronas Chemicals Group Bhd (Malaysia) 84,700 146,118 PolyOne Corp. 29,475 315,677 Potash Corp. of Saskatchewan, Inc. (Canada) 4,300 187,404 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 115,095 PPG Industries, Inc. 40,300 2,847,598 PT Astra Agro Lestari Tbk (Indonesia) 12,500 27,043 Rare Element Resources, Ltd. (Canada) † S 23,216 117,937 Rio Tinto PLC (United Kingdom) 44,675 1,976,673 Rio Tinto, Ltd. (Australia) 49,552 2,908,495 Sealed Air Corp. 41,400 691,380 Siam Cement PCL NVDR (Thailand) 67,400 559,260 Sinofert Holdings, Ltd. (China) 64,000 16,327 SLC Agricola SA (Brazil) 1,985 16,490 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 73,866 Sterlite Industries (India), Ltd. (India) 110,228 249,927 Sterlite Industries (India), Ltd. ADR (India) S 33,060 304,483 Syngenta AG (Switzerland) † 9,500 2,463,782 Taiwan Fertilizer Co., Ltd. (Taiwan) 14,000 33,899 Uralkali (Russia) † 62,088 424,507 Uralkali (Russia) 36,955 255,426 Vale Fertilizantes SA (Preference) (Brazil) 4,617 59,604 Vale SA ADR (Brazil) 47,536 1,083,821 Vale SA ADR (Preference) (Brazil) 41,185 864,885 Vallourec SA (France) 1,292 74,177 Vilmorin & Cie (France) 217 21,229 Viterra, Inc. (Canada) 4,347 42,929 voestalpine AG (Austria) 29,367 852,603 W.R. Grace & Co. † 26,075 868,298 Weyerhaeuser Co. R 60,800 945,440 Wilmar International, Ltd. (Singapore) 14,000 55,587 Xstrata PLC (United Kingdom) 31,985 401,871 Yara International ASA (Norway) 1,446 55,354 Zijin Mining Group Co., Ltd. (China) 558,000 158,262 23 COMMON STOCKS (51.5%)* cont. Shares Value Capital goods (3.5%) ABB, Ltd. (Switzerland) † 128,852 $2,202,927 AGCO Corp. † 2,172 75,086 Aisin Seiki Co., Ltd. (Japan) 29,400 977,326 American Axle & Manufacturing Holdings, Inc. † 13,002 99,205 Applied Industrial Technologies, Inc. 17,299 469,841 Autoliv, Inc. (Sweden) 19,300 936,050 AZZ, Inc. 3,284 127,321 BHI Co., Ltd. (South Korea) 16,024 213,934 Canon, Inc. (Japan) 36,350 1,646,600 Cascade Corp. 8,613 287,588 Changsha Zoomlion Heavy Industry Science and Technology Development Co., Ltd. (China) 71,400 78,487 Chart Industries, Inc. † 12,037 507,600 Chongqing Machinery & Electric Co., Ltd. (China) 840,000 118,405 CNH Global NV (Netherlands) † 1,651 43,322 Daelim Industrial Co., Ltd. (South Korea) 5,613 449,158 Deere & Co. 1,306 84,328 Douglas Dynamics, Inc. 11,576 147,941 Dover Corp. 67,937 3,165,864 Ducommun, Inc. 3,105 46,513 Duoyuan Global Water, Inc. ADR (China) † F S 13,215 51,274 DXP Enterprises, Inc. † 10,301 193,968 Embraer SA ADR (Brazil) 20,445 518,690 Emerson Electric Co. 87,725 3,623,920 ESCO Technologies, Inc. 6,285 160,268 Esterline Technologies Corp. † 3,684 190,979 European Aeronautic Defense and Space Co. NV (France) 38,151 1,072,145 Exide Technologies † 22,324 89,296 Faurecia (France) 4,165 88,987 Franklin Electric Co., Inc. 6,920 251,058 Generac Holdings, Inc. † 5,176 97,361 Harbin Power Equipment Co., Ltd. (China) 364,000 296,795 Hitachi, Ltd. (Japan) 511,000 2,543,059 Honeywell International, Inc. 99,200 4,355,872 Hyundai Mobis (South Korea) 2,833 804,581 Invensys PLC (United Kingdom) 75,660 263,425 Kadant, Inc. † 5,335 94,750 KEPCO Engineering & Construction Co., Inc. (South Korea) 6,963 284,765 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 11,360 279,287 Lindsay Corp. 2,508 134,930 LMI Aerospace, Inc. † 7,783 132,778 Lockheed Martin Corp. 49,653 3,606,794 Lonking Holdings, Ltd. (China) 1,100,000 347,833 LSB Industries, Inc. † 9,558 274,028 Meritor, Inc. † 8,001 56,487 Metso Corp. OYJ (Finland) 8,681 253,367 24 COMMON STOCKS (51.5%)* cont. Shares Value Capital goods cont. Mitsubishi Electric Corp. (Japan) 306,000 $2,711,643 MTU Aero Engines Holding AG (Germany) 3,099 194,616 NACCO Industries, Inc. Class A 1,255 79,567 National Presto Industries, Inc. 1,701 147,834 Newport Corp. † 7,323 79,162 Parker Hannifin Corp. 51,800 3,270,134 Polypore International, Inc. † 7,965 450,182 Powell Industries, Inc. † 6,180 191,395 Raytheon Co. 77,363 3,161,826 Regal-Beloit Corp. 33,000 1,497,540 Rheinmetall AG (Germany) 3,275 153,852 Schneider Electric SA (France) 6,209 334,845 SembCorp Industries, Ltd. (Singapore) 267,000 689,646 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 229,150 SKF AB Class B (Sweden) 83,323 1,576,569 Societe BIC SA (France) 9,456 805,927 Standard Motor Products, Inc. 15,159 196,612 Tetra Tech, Inc. † 13,948 261,386 Thomas & Betts Corp. † 10,518 419,773 TriMas Corp. † 24,738 367,359 United Technologies Corp. 10,346 727,945 Valmont Industries, Inc. 7,104 553,686 Vinci SA (France) 5,959 256,307 Zebra Technologies Corp. Class A † 6,925 214,260 Communication services (2.9%) ADTRAN, Inc. 13,573 359,142 Allot Communications, Ltd. (Israel) † 8,399 81,890 American Tower Corp. Class A † 40,700 2,189,660 Aruba Networks, Inc. † 7,313 152,915 AT&T, Inc. 129,906 3,704,919 BCE, Inc. (Canada) 6,482 243,944 Bharti Airtel, Ltd. (India) † 48,277 366,852 British Sky Broadcasting Group PLC (United Kingdom) 11,291 116,133 BroadSoft, Inc. † 4,471 135,695 BT Group PLC (United Kingdom) 844,454 2,267,800 China Mobile, Ltd. (China) 20,500 199,988 Cincinnati Bell, Inc. † 167,900 518,811 Deutsche Telekom AG (Germany) 56,913 670,607 DIRECTV Class A † 96,763 4,088,237 EchoStar Corp. Class A † 47,111 1,065,180 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 21,130 406,539 France Telecom SA (France) 65,369 1,073,706 GeoEye, Inc. † 6,206 175,940 HSN, Inc. † 5,317 176,152 IAC/InterActiveCorp. † 104,200 4,121,110 InterDigital, Inc. 2,517 117,242 25 COMMON STOCKS (51.5%)* cont. Shares Value Communication services cont. Iridium Communications, Inc. † S 44,537 $276,129 Kabel Deutschland Holding AG (Germany) † 9,329 503,722 Loral Space & Communications, Inc. † 5,130 257,013 MetroPCS Communications, Inc. † 38,400 334,464 NeuStar, Inc. Class A † 12,120 304,697 NII Holdings, Inc. † 91,164 2,456,870 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 56,100 2,697,780 NTELOS Holdings Corp. 14,325 253,982 NTT DoCoMo, Inc. (Japan) 527 961,229 Premiere Global Services, Inc. † 20,398 130,955 Qualcomm, Inc. 21,994 1,069,568 Tele2 AB Class B (Sweden) 32,977 605,416 Telecity Group PLC (United Kingdom) † 14,000 121,037 Telecom Corp. of New Zealand, Ltd. (New Zealand) 717,212 1,420,116 Telenet Group Holding NV (Belgium) † 7,865 288,639 USA Mobility, Inc. 14,757 194,792 Verizon Communications, Inc. 168,285 6,192,888 Virgin Media, Inc. (United Kingdom) 7,800 189,930 Vodafone Group PLC (United Kingdom) 284,450 735,891 Conglomerates (0.7%) 3M Co. 6,746 484,295 General Electric Co. 296,413 4,517,334 Marubeni Corp. (Japan) 45,000 251,795 Mitsui & Co., Ltd. (Japan) 58,000 839,984 Siemens AG (Germany) 16,582 1,500,571 SPX Corp. 36,531 1,655,220 Consumer cyclicals (6.5%) 99 Cents Only Stores † 12,308 226,713 Advance America Cash Advance Centers, Inc. 14,785 108,818 Advance Auto Parts, Inc. 33,200 1,928,920 Aeropostale, Inc. † 3,665 39,619 Alliance Data Systems Corp. † S 3,813 353,465 AMERCO † 1,100 68,695 ANN, Inc. † 16,102 367,770 Apollo Tyres, Ltd. (India) 516,048 577,583 Arbitron, Inc. 4,087 135,198 Asahi Diamond Industrial Co., Ltd. (Japan) 18,200 253,068 Ascena Retail Group, Inc. † 10,787 292,004 Audiovox Corp. Class A † 47,126 258,722 Bayerische Motoren Werke (BMW) AG (Germany) 6,048 401,416 Big Lots, Inc. † 13,752 478,982 BR Malls Participacoes SA (Brazil) 120,661 1,230,405 Brunswick Corp. 15,863 222,717 Bunzl PLC (United Kingdom) 46,930 558,424 Burberry Group PLC (United Kingdom) 91,248 1,654,744 26 COMMON STOCKS (51.5%)* cont. Shares Value Consumer cyclicals cont. Cash America International, Inc. 4,995 $255,544 Cato Corp. (The) Class A 5,032 113,522 Christian Dior SA (France) 6,023 674,930 CJ O Shopping Co., Ltd. (South Korea) 1,423 315,196 Coach, Inc. 44,282 2,295,136 Compass Group PLC (United Kingdom) 84,046 680,878 Conn’s, Inc. † S 26,258 188,532 Ctrip.com Int’l, Ltd. ADR (China) † 5,100 164,016 Daimler AG (Registered Shares) (Germany) 17,108 759,060 Deluxe Corp. 17,609 327,527 DG FastChannel, Inc. † 8,448 143,194 Dillards, Inc. Class A 5,200 226,096 Dongfeng Motor Group Co., Ltd. (China) 50,000 66,286 DSW, Inc. Class A 16,120 744,422 Dun & Bradstreet Corp. (The) 33,300 2,039,958 Elders, Ltd. (Australia) † 44,692 12,362 Expedia, Inc. 77,200 1,987,900 Express, Inc. 8,373 169,888 EZCORP, Inc. Class A † 21,951 626,482 FelCor Lodging Trust, Inc. † R 48,638 113,327 Fiat Industrial SpA (Italy) † 16,078 120,085 Fiat SpA (Italy) 77,147 417,644 Finish Line, Inc. (The) Class A 23,538 470,525 First Cash Financial Services, Inc. † 1,886 79,118 Foot Locker, Inc. 98,600 1,980,874 GameStop Corp. Class A † S 91,739 2,119,171 Genesco, Inc. † 5,550 285,992 Genting Bhd (Malaysia) 248,000 701,937 Global Payments, Inc. 10,855 438,433 GNC Holdings, Inc. Class A † 26,390 530,967 GOME Electrical Appliances Holdings, Ltd. (China) 382,000 86,965 Gordmans Stores, Inc. † 4,563 54,619 Harman International Industries, Inc. 35,800 1,023,164 Healthcare Services Group, Inc. 17,018 274,671 Helen of Troy, Ltd. (Bermuda) † 3,586 90,080 Hillenbrand, Inc. 18,919 348,110 Home Inns & Hotels Management, Inc. ADR (China) † 18,600 479,322 Hyundai Department Store Co., Ltd. (South Korea) 2,167 298,257 Iconix Brand Group, Inc. † 10,936 172,789 Indofood Agri Resources, Ltd. (Singapore) † 7,000 6,498 Industria de Diseno Textil (Inditex) SA (Spain) 12,495 1,071,841 Interpublic Group of Companies, Inc. (The) 198,100 1,426,320 Intersections, Inc. 7,516 96,581 JB Hi-Fi, Ltd. (Australia) S 6,278 91,160 Jos. A. Bank Clothiers, Inc. † 5,161 240,657 Kia Motors Corp. (South Korea) 9,460 565,453 27 COMMON STOCKS (51.5%)* cont. Shares Value Consumer cyclicals cont. Kimberly-Clark Corp. 64,400 $4,573,044 Kingfisher PLC (United Kingdom) 246,915 948,197 Knology, Inc. † 39,675 514,982 La-Z-Boy, Inc. † 29,338 217,395 Leapfrog Enterprises, Inc. † 56,130 189,158 Lewis Group, Ltd. (South Africa) 32,665 282,480 LG Corp. (South Korea) 2,625 130,853 Limited Brands, Inc. 86,300 3,323,413 LS Corp. (South Korea) 1,840 111,233 M6-Metropole Television (France) 23,310 379,730 Maidenform Brands, Inc. † 12,889 301,731 MasTec, Inc. † 16,447 289,632 Media Nusantara Citra Tbk PT (Indonesia) 623,000 71,357 Men’s Wearhouse, Inc. (The) 6,686 174,371 Moody’s Corp. 27,038 823,307 National CineMedia, Inc. 19,956 289,562 News Corp. Class A 80,490 1,245,180 Next PLC (United Kingdom) 68,369 2,681,027 Nissan Motor Co., Ltd. (Japan) 128,200 1,133,597 Nu Skin Enterprises, Inc. Class A 7,286 295,229 Omnicom Group, Inc. 77,600 2,858,784 OPAP SA (Greece) 48,287 490,756 PCD Stores Group, Ltd. (China) 1,968,000 239,741 Perry Ellis International, Inc. † 15,204 285,835 Peugeot SA (France) 58,587 1,248,608 Porsche Automobil Holding SE (Preference) (Germany) 8,757 419,904 PPR SA (France) 2,303 297,588 PVH Corp. 3,067 178,622 R. R. Donnelley & Sons Co. 77,900 1,099,948 Randstad Holding NV (Netherlands) 6,061 193,670 Rent-A-Center, Inc. 6,074 166,731 Select Comfort Corp. † 14,344 200,386 Signet Jewelers, Ltd. (Bermuda) † 5,272 178,194 Sinclair Broadcast Group, Inc. Class A 46,789 335,477 Sonic Automotive, Inc. Class A 63,090 680,741 Sony Corp. (Japan) 85,600 1,643,734 Sotheby’s Holdings, Inc. Class A 4,043 111,466 Steven Madden, Ltd. † 21,777 655,488 Suzuki Motor Corp. (Japan) 56,900 1,252,396 Swire Pacific, Ltd. (Hong Kong) 156,500 1,607,487 Time Warner, Inc. 122,967 3,685,321 TJX Cos., Inc. (The) 73,200 4,060,404 TNS, Inc. † 17,856 335,693 Town Sports International Holdings, Inc. † 21,650 157,179 Trump Entertainment Resorts, Inc. F 163 693 TRW Automotive Holdings Corp. † 25,000 818,250 28 COMMON STOCKS (51.5%)* cont. Shares Value Consumer cyclicals cont. TUI Travel PLC (United Kingdom) 171,985 $397,035 Valeo SA (France) 23,523 989,452 ValueClick, Inc. † 5,986 93,142 VF Corp. 23,560 2,863,011 Viacom, Inc. Class B 56,301 2,181,101 Volkswagen AG (Preference) (Germany) 6,787 899,428 Wal-Mart Stores, Inc. 139,629 7,246,745 Walt Disney Co. (The) 23,800 717,808 Warnaco Group, Inc. (The) † 9,412 433,799 Williams-Sonoma, Inc. 52,400 1,613,396 WPP PLC (Ireland) 53,991 498,823 Yamada Denki Co., Ltd. (Japan) 2,020 141,114 Consumer staples (5.2%) AFC Enterprises † 55,349 654,779 Ajinomoto Co., Inc. (Japan) 31,000 366,833 American Greetings Corp. Class A 10,675 197,488 Anheuser-Busch InBev NV (Belgium) 23,232 1,234,142 Associated British Foods PLC (United Kingdom) 14,754 253,508 Avis Budget Group, Inc. † 36,243 350,470 Beacon Roofing Supply, Inc. † 18,973 303,378 BRF — Brasil Foods SA ADR (Brazil) 2,498 43,790 Brinker International, Inc. 20,407 426,914 British American Tobacco (BAT) PLC (United Kingdom) 15,408 654,261 Bunge, Ltd. 1,011 58,931 Carlsberg A/S Class B (Denmark) 2,333 138,620 CEC Entertainment, Inc. 2,500 71,175 Chaoda Modern Agriculture Holdings, Ltd. (China) 72,000 9,577 Cheesecake Factory, Inc. (The) † 5,118 126,159 Chiquita Brands International, Inc. † 879 7,331 Coca-Cola Bottling Co. Consolidated 2,313 128,279 Coca-Cola Co. (The) 51,200 3,459,072 Core-Mark Holding Co., Inc. † 6,211 190,243 Corn Products International, Inc. 1,042 40,888 Costco Wholesale Corp. 13,600 1,116,832 CVS Caremark Corp. 69,900 2,347,242 Danone (France) 8,370 515,965 Darling International, Inc. † 10,277 129,387 DeNA Co., Ltd. (Japan) 5,700 238,600 DineEquity, Inc. † S 11,890 457,646 Domino’s Pizza, Inc. † 16,010 436,273 Dr. Pepper Snapple Group, Inc. 93,300 3,618,174 Elizabeth Arden, Inc. † 18,753 533,335 Energizer Holdings, Inc. † 19,727 1,310,662 Genuine Parts Co. 50,500 2,565,400 Geo Group, Inc. (The) † 17,656 327,695 Glanbia PLC (Ireland) 3,131 18,640 29 COMMON STOCKS (51.5%)* cont. Shares Value Consumer staples cont. Heineken Holding NV (Netherlands) 17,776 $686,850 Henkel AG & Co. KGaA (Germany) 4,006 213,220 Imperial Tobacco Group PLC (United Kingdom) 3,639 123,116 Indofood Sukses Makmur Tbk PT (Indonesia) 69,000 38,920 IOI Corp. Bhd (Malaysia) 27,000 39,006 Jack in the Box, Inc. † 9,593 191,093 Japan Tobacco, Inc. (Japan) 426 1,988,654 Kao Corp. (Japan) 35,100 976,930 Kerry Group PLC Class A (Ireland) 39,595 1,388,571 Koninklijke Ahold NV (Netherlands) 165,293 1,946,810 Kroger Co. (The) 83,900 1,842,444 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 41,748 Lawson, Inc. (Japan) 5,000 282,768 Lincoln Educational Services Corp. 7,491 60,602 Lorillard, Inc. 18,000 1,992,600 Maple Leaf Foods, Inc. (Canada) 2,025 22,073 McDonald’s Corp. 18,462 1,621,333 MEIJI Holdings Co., Ltd. (Japan) 14,400 682,473 MWI Veterinary Supply, Inc. † 2,564 176,454 Nestle SA (Switzerland) 23,342 1,284,534 Nippon Meat Packers, Inc. (Japan) 158,000 2,053,510 Olam International, Ltd. (Singapore) 135,000 230,380 Omega Protein Corp. † 12,668 115,025 Papa John’s International, Inc. † 5,113 155,435 PepsiCo, Inc. 36,043 2,231,062 Philip Morris International, Inc. 92,742 5,785,246 Prestige Brands Holdings, Inc. † 22,216 201,055 Procter & Gamble Co. (The) 83,123 5,251,711 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 22,226 Rakuten, Inc. (Japan) 319 372,735 Reckitt Benckiser Group PLC (United Kingdom) 57,693 2,922,111 Safeway, Inc. 164,680 2,738,628 Sally Beauty Holdings, Inc. † 13,372 221,975 Shutterfly, Inc. † 1,872 77,089 Smithfield Foods, Inc. † 1,140 22,230 Spartan Stores, Inc. 10,414 161,209 Spectrum Brands Holdings, Inc. † 4,235 100,031 Suedzucker AG (Germany) 7,450 211,746 Synergy Co. (Russia) † 25,391 761,730 Tate & Lyle PLC (United Kingdom) 3,554 34,445 Tesco PLC (United Kingdom) 52,817 309,515 Tyson Foods, Inc. Class A 1,994 34,616 Unilever NV (Netherlands) 46,211 1,466,147 Unilever PLC (United Kingdom) 9,077 284,864 USANA Health Sciences, Inc. † 4,793 131,808 W.W. Grainger, Inc. S 27,600 4,127,304 30 COMMON STOCKS (51.5%)* cont. Shares Value Consumer staples cont. Walgreen Co. 61,800 $2,032,602 WM Morrison Supermarkets PLC (United Kingdom) 80,381 363,117 Wolseley PLC (Switzerland) 88,149 2,198,321 Yamazaki Baking Co., Inc. (Japan) 103,000 1,564,564 Zhongpin, Inc. (China) † 86,571 657,940 Energy (5.3%) BG Group PLC (United Kingdom) 66,039 1,259,833 BP PLC (United Kingdom) 243,553 1,463,478 Cairn Energy PLC (United Kingdom) † 14,996 65,110 Caltex Australia, Ltd. (Australia) 74,725 772,073 Cameron International Corp. † 87,400 3,630,596 Canadian Natural Resources, Ltd. (Canada) 13,000 383,151 Chevron Corp. 54,785 5,068,708 Cimarex Energy Co. 47,300 2,634,610 Clayton Williams Energy, Inc. † S 3,635 155,614 CNOOC, Ltd. (China) 628,000 1,009,261 Compagnie Generale de Geophysique-Veritas (France) † 52,772 928,209 Complete Production Services, Inc. † 15,728 296,473 Compton Petroleum Corp. (Canada) † 12,720 75,999 ConocoPhillips 26,079 1,651,322 Contango Oil & Gas Co. † 4,506 246,523 CVR Energy, Inc. † 15,953 337,246 Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) ‡ 8,432 118,048 Energy Partners, Ltd. † 17,620 195,053 ENI SpA (Italy) 74,571 1,312,447 Eurasia Drilling Co., Ltd. (Cayman Islands) 19,737 359,112 Exxon Mobil Corp. 192,396 13,973,721 First Solar, Inc. † S 2,674 169,024 Gazprom OAO ADR (LSE) (Russia) 190,618 1,823,348 Gazprom OAO ADR (OTC) (Russia) 22,600 215,830 Halliburton Co. 136,083 4,153,253 Helix Energy Solutions Group, Inc. † 33,455 438,261 Hidili Industry International Development, Ltd. (China) 239,000 67,564 Inpex Corp. (Japan) 113 696,758 Lukoil OAO ADR (Russia) 29,631 1,491,669 Marathon Oil Corp. 71,900 1,551,602 Marathon Petroleum Corp. 35,900 971,454 Murphy Oil Corp. 59,400 2,623,104 New World Resources PLC Class A (Czech Republic) 33,105 235,589 Nexen, Inc. (Canada) 11,682 182,391 Occidental Petroleum Corp. 8,166 583,869 Oceaneering International, Inc. 97,000 3,427,980 OGX Petroleo e Gas Participacoes SA (Brazil) † 149,806 914,494 Pacific Rubiales Energy Corp. (Colombia) 25,500 542,241 Peabody Energy Corp. 77,200 2,615,536 Petrofac, Ltd. (United Kingdom) 32,158 596,043 31 COMMON STOCKS (51.5%)* cont. Shares Value Energy cont. Petroleo Brasileiro SA ADR (Preference) (Brazil) 38,051 $788,417 Petroleo Brasileiro SA ADR (Brazil) 32,666 733,352 Petroquest Energy, Inc. † S 10,885 59,868 Rosetta Resources, Inc. † S 21,469 734,669 Royal Dutch Shell PLC Class B (United Kingdom) 83,261 2,590,796 Sasol, Ltd. (South Africa) 26,283 1,074,972 Schlumberger, Ltd. 15,500 925,815 Stallion Oilfield Holdings, Ltd. 1,034 34,122 Statoil ASA (Norway) 115,175 2,470,310 Stone Energy Corp. † 30,363 492,184 Swift Energy Co. † 9,408 228,991 Technip SA (France) 6,678 535,324 TETRA Technologies, Inc. † 16,177 124,886 Total SA (France) 11,707 517,037 Tullow Oil PLC (United Kingdom) 28,981 589,061 Unit Corp. † 5,684 209,853 Vaalco Energy, Inc. † 32,834 159,573 Valero Energy Corp. 197,600 3,513,328 W&T Offshore, Inc. 15,219 209,413 Walter Energy, Inc. 10,686 641,267 Western Refining, Inc. † 13,457 167,674 Financials (8.5%) 3i Group PLC (United Kingdom) 112,322 327,340 ACE, Ltd. 6,796 411,838 Affiliated Managers Group † 19,900 1,553,195 Aflac, Inc. 39,300 1,373,535 African Bank Investments, Ltd. (South Africa) 131,723 535,926 Agree Realty Corp. R 10,033 218,519 Agricultural Bank of China, Ltd. (China) 1,636,000 525,945 AIA Group, Ltd. (Hong Kong) 278,800 789,359 Allianz SE (Germany) 10,500 989,718 Allied World Assurance Co. Holdings AG 39,101 2,100,115 American Capital Agency Corp. R 7,039 190,757 American Equity Investment Life Holding Co. S 31,988 279,895 American Express Co. 36,000 1,616,400 American Financial Group, Inc. 6,432 199,842 American Safety Insurance Holdings, Ltd. † 16,226 298,558 Annaly Capital Management, Inc. R 114,700 1,907,461 Anworth Mortgage Asset Corp. R 26,718 181,682 Arch Capital Group, Ltd. † 19,750 645,331 Arlington Asset Investment Corp. Class A 6,828 164,213 Ashford Hospitality Trust, Inc. R 25,442 178,603 Aspen Insurance Holdings, Ltd. 10,303 237,381 Assurant, Inc. 44,600 1,596,680 Assured Guaranty, Ltd. (Bermuda) 47,971 527,201 Australia & New Zealand Banking Group, Ltd. (Australia) 152,522 2,839,735 32 COMMON STOCKS (51.5%)* cont. Shares Value Financials cont. AvalonBay Communities, Inc. R 6,000 $684,300 Aviva PLC (United Kingdom) 38,450 182,014 AXA SA (France) 28,328 368,432 Banca Monte dei Paschi di Siena SpA (Italy) 563,068 313,841 Banco Bradesco SA ADR (Brazil) 151,941 2,247,207 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 343,391 Banco Santander Central Hispano SA (Spain) 20,065 164,308 Bank of America Corp. 315,805 1,932,727 Bank of Marin Bancorp. 4,198 138,702 Bank of the Ozarks, Inc. 22,650 474,065 Barclays PLC (United Kingdom) 763,459 1,877,584 Barratt Developments PLC (United Kingdom) † 119,189 144,576 Berkshire Hathaway, Inc. Class B † 39,100 2,777,664 BNP Paribas SA (France) 45,050 1,786,181 Broadridge Financial Solutions, Inc. 115,100 2,318,114 C C Land Holdings, Ltd. (China) 1,637,000 231,832 Cardtronics, Inc. † 10,690 245,015 CBL & Associates Properties, Inc. R 25,809 293,190 CBOE Holdings, Inc. 10,020 245,189 CFS Retail Property Trust (Australia) R 103,389 173,853 Cheung Kong Holdings, Ltd. (Hong Kong) 37,000 395,063 China Construction Bank Corp. (China) 4,420,000 2,638,278 China Overseas Land & Investment, Ltd. (China) 194,000 277,673 Chubb Corp. (The) 20,300 1,217,797 Citigroup, Inc. 122,083 3,127,766 Citizens & Northern Corp. 12,608 187,355 CNO Financial Group, Inc. † 43,761 236,747 Commerzbank AG (Germany) † 98,323 247,931 CommonWealth REIT R 39,450 748,367 Community Bank System, Inc. 9,373 212,673 CubeSmart R 16,150 137,760 DBS Group Holdings, Ltd. (Singapore) 20,000 179,467 Deutsche Bank AG (Germany) 26,578 927,586 Dexus Property Group (Australia) 164,331 129,945 DFC Global Corp. † 9,889 216,075 DnB NOR ASA (Norway) 17,307 173,439 E*Trade Financial Corp. † 25,726 234,364 East West Bancorp, Inc. 27,872 415,572 Education Realty Trust, Inc. R 15,850 136,152 Endurance Specialty Holdings, Ltd. (Bermuda) 34,000 1,161,100 Equity Residential Trust R 12,900 669,123 Extra Space Storage, Inc. R 8,107 151,033 Fifth Third Bancorp 115,500 1,166,550 Financial Institutions, Inc. 13,027 185,765 First Financial Bancorp 14,585 201,273 First Industrial Realty Trust † R 17,697 141,576 33 COMMON STOCKS (51.5%)* cont. Shares Value Financials cont. Flagstone Reinsurance Holdings SA (Luxembourg) 23,673 $183,466 Flushing Financial Corp. 22,873 247,028 Glimcher Realty Trust R 37,212 263,461 Goldman Sachs Group, Inc. (The) 15,004 1,418,628 Guangzhou R&F Properties Co., Ltd. (China) 502,000 361,910 Hang Lung Group, Ltd. (Hong Kong) 218,000 1,107,508 Hartford Financial Services Group, Inc. (The) 106,500 1,718,910 Heartland Financial USA, Inc. 8,734 123,848 Henderson Land Development Co., Ltd. (Hong Kong) 28,000 124,252 Home Bancshares, Inc. 9,686 205,537 HSBC Holdings PLC (London Exchange) (United Kingdom) 302,530 2,309,899 Hudson City Bancorp, Inc. 160,400 907,864 Huntington Bancshares, Inc. 187,200 898,560 ICICI Bank, Ltd. (India) 20,620 362,613 Industrial and Commercial Bank of China, Ltd. (China) 3,651,000 1,765,345 Industrial Bank of Korea (IBK) (South Korea) 64,930 730,164 ING Groep NV GDR (Netherlands) † 76,341 538,192 Interactive Brokers Group, Inc. Class A 11,786 164,179 International Bancshares Corp. 16,404 215,713 Intesa Sanpaolo SpA (Italy) 836,124 1,308,648 Invesco Mortgage Capital, Inc. R 9,751 137,782 Israel Corp., Ltd. (The) (Israel) 1,761 1,138,649 Itau Unibanco Holding SA ADR (Preference) (Brazil) 90,230 1,400,370 JPMorgan Chase & Co. 149,174 4,493,121 Julius Baer Group, Ltd. (Switzerland) † 3,866 128,975 Kasikornbank PCL NVDR (Thailand) 192,900 713,349 KB Financial Group, Inc. (South Korea) 30,731 1,003,660 Kinnevik Investment AB Class B (Sweden) 51,775 963,213 Lexington Realty Trust R 37,767 246,996 LIC Housing Finance, Ltd. (India) 163,054 700,279 Lloyds Banking Group PLC (United Kingdom) † 3,124,435 1,659,792 LSR Group OJSC GDR (Russia) 80,765 293,654 LTC Properties, Inc. R 14,195 359,417 Macquarie Group, Ltd. (Australia) 5,148 110,401 Maiden Holdings, Ltd. (Bermuda) 21,593 159,572 MainSource Financial Group, Inc. 19,392 169,098 MarketAxess Holdings, Inc. 2,391 62,214 Merchants Bancshares, Inc. 5,931 158,832 MFA Financial, Inc. R 22,329 156,750 Mission West Properties R 18,575 140,984 Mitsubishi Estate Co., Ltd. (Japan) 21,000 340,066 Mitsubishi UFJ Financial Group, Inc. (Japan) 116,300 523,024 Mizuho Financial Group, Inc. (Japan) 1,066,020 1,540,593 Morgan Stanley 112,200 1,514,700 Nasdaq OMX Group, Inc. (The) † 67,300 1,557,322 National Australia Bank, Ltd. (Australia) 53,129 1,131,631 34 COMMON STOCKS (51.5%)* cont. Shares Value Financials cont. National Bank of Canada (Canada) 4,229 $283,108 National Financial Partners Corp. † 10,559 115,515 National Health Investors, Inc. R 15,054 634,225 Nelnet, Inc. Class A 11,717 220,045 Newcastle Investment Corp. R 49,213 200,297 Omega Healthcare Investors, Inc. R 10,671 169,989 Oriental Financial Group (Puerto Rico) 16,387 158,462 ORIX Corp. (Japan) 8,910 694,761 PDG Realty SA Empreendimentos e Participacoes (Brazil) 340,110 1,106,709 Persimmon PLC (United Kingdom) 44,109 312,157 Ping An Insurance (Group) Co. of China, Ltd. (China) 43,000 240,425 PNC Financial Services Group, Inc. 69,500 3,349,205 Popular, Inc. (Puerto Rico) † 78,828 118,242 Portfolio Recovery Associates, Inc. † 2,572 160,030 Protective Life Corp. 10,076 157,488 Prudential PLC (United Kingdom) 76,214 653,522 PS Business Parks, Inc. R 6,847 339,200 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 717,500 470,765 Rayonier, Inc. R 87,150 3,206,249 RenaissanceRe Holdings, Ltd. 14,295 912,021 Republic Bancorp, Inc. Class A 4,708 83,379 Rossi Residencial SA (Brazil) 202,379 943,221 Saul Centers, Inc. R 5,110 172,769 Sberbank of Russia ADR (Russia) † 228,171 1,990,271 Sberbank OJSC (Russia) 79,009 170,857 SCOR (France) 6,827 147,427 Shinhan Financial Group Co., Ltd. (South Korea) 12,407 433,877 Simon Property Group, Inc. R 11,100 1,220,778 Soho China, Ltd. (China) 254,000 157,870 Southside Bancshares, Inc. 15,223 274,166 Standard Chartered PLC (United Kingdom) 47,367 947,144 Starwood Property Trust, Inc. R 7,561 129,747 State Street Corp. 23,100 742,896 Swiss Life Holding AG (Switzerland) † 10,450 1,143,483 Swiss Re AG (Switzerland) † 5,797 270,102 Symetra Financial Corp. 21,659 176,521 Tokio Marine Holdings, Inc. (Japan) 71,300 1,808,408 Transatlantic Holdings, Inc. 3,414 165,647 Travelers Cos., Inc. (The) 17,600 857,648 U.S. Bancorp 95,500 2,248,070 Universal Health Realty Income Trust R 3,323 111,686 Urstadt Biddle Properties, Inc. Class A R 10,581 168,979 Virginia Commerce Bancorp, Inc. † 31,827 186,824 Warsaw Stock Exchange (Poland) 8,054 103,022 Washington Banking Co. 12,405 120,701 Webster Financial Corp. 9,872 151,042 35 COMMON STOCKS (51.5%)* cont. Shares Value Financials cont. Wells Fargo & Co. 102,385 $2,469,526 Westfield Retail Trust (Australia) R 348,178 809,735 Westpac Banking Corp. (Australia) 64,624 1,245,223 Wheelock and Co., Ltd. (Hong Kong) 122,000 356,758 World Acceptance Corp. † 3,934 220,107 Yuanta Financial Holding Co., Ltd. (Taiwan) 631,578 316,530 Health care (6.0%) Abbott Laboratories 25,400 1,298,956 Aetna, Inc. 84,527 3,072,556 Air Methods Corp. † 1,845 117,471 Akorn, Inc. † 12,824 100,155 Allergan, Inc. S 54,100 4,456,758 Amedisys, Inc. † 3,170 46,979 AmerisourceBergen Corp. 66,700 2,485,909 AmSurg Corp. † 8,617 193,883 Astellas Pharma, Inc. (Japan) 19,600 739,849 AstraZeneca PLC (United Kingdom) 74,362 3,298,521 AVEO Pharmaceuticals, Inc. † 8,487 130,615 Bayer AG (Germany) 3,751 206,486 BioMarin Pharmaceuticals, Inc. † S 6,516 207,665 BioMerieux (France) 6,025 526,071 Biotest AG (Preference) (Germany) 3,583 174,759 Cardinal Health, Inc. 72,300 3,027,924 Centene Corp. † 9,808 281,195 Coloplast A/S Class B (Denmark) 4,126 596,517 Computer Programs & Systems, Inc. 3,666 242,506 Conmed Corp. † 17,376 399,822 Cooper Companies, Inc. (The) 5,105 404,061 Cubist Pharmaceuticals, Inc. † 14,214 502,038 Elan Corp. PLC ADR (Ireland) † 79,302 835,050 Eli Lilly & Co. 83,959 3,103,964 Endo Pharmaceuticals Holdings, Inc. † 15,713 439,807 Forest Laboratories, Inc. † 108,389 3,337,297 Gentiva Health Services, Inc. † 6,213 34,296 Gilead Sciences, Inc. † 116,100 4,504,680 GlaxoSmithKline PLC (United Kingdom) 142,743 2,952,527 Greatbatch, Inc. † 8,658 173,247 Grifols SA (Spain) † 12,953 242,703 Health Net, Inc. † 41,200 976,852 HealthSpring, Inc. † 6,775 247,017 Healthways, Inc. † 10,062 98,909 Hi-Tech Pharmacal Co., Inc. † 7,953 267,221 Human Genome Sciences, Inc. † 9,463 120,085 Humana, Inc. 39,100 2,843,743 Impax Laboratories, Inc. † 17,318 310,165 InterMune, Inc. † 6,257 126,391 36 COMMON STOCKS (51.5%)* cont. Shares Value Health care cont. ISTA Pharmaceuticals, Inc. † 41,988 $144,859 Jazz Pharmaceuticals, Inc. † 25,449 1,056,642 Johnson & Johnson 77,333 4,926,885 Kensey Nash Corp. † 8,799 215,576 Kindred Healthcare, Inc. † 14,604 125,886 Laboratory Corp. of America Holdings † 24,500 1,936,725 Lincare Holdings, Inc. 7,464 167,940 Magellan Health Services, Inc. † 9,644 465,805 Medco Health Solutions, Inc. † 65,100 3,052,539 Medicines Co. (The) † 9,669 143,875 Medicis Pharmaceutical Corp. Class A 8,906 324,891 Merck & Co., Inc. 71,118 2,326,270 Metropolitan Health Networks, Inc. † 22,629 102,736 Mitsubishi Tanabe Pharma (Japan) 38,100 706,703 Molina Healthcare, Inc. † 13,964 215,604 Momenta Pharmaceuticals, Inc. † 5,629 64,734 Neurocrine Biosciences, Inc. † 21,779 130,238 Novartis AG (Switzerland) 48,353 2,701,540 Omnicare, Inc. 19,035 484,060 Onyx Pharmaceuticals, Inc. † 4,891 146,779 OraSure Technologies, Inc. † 68,596 546,024 Orion Oyj Class B (Finland) 22,938 462,514 Par Pharmaceutical Cos., Inc. † 26,200 697,444 Pfizer, Inc. 206,519 3,651,256 Questcor Pharmaceuticals, Inc. † 5,912 161,161 Roche Holding AG (Switzerland) 6,083 979,724 RTI Biologics, Inc. † 59,096 194,426 Salix Pharmaceuticals, Ltd. † 5,063 149,865 Sanofi (France) 56,674 3,727,414 Sanofi CVR (France) † 128,000 135,680 Sciclone Pharmaceuticals, Inc. † 18,192 69,312 Sequenom, Inc. † 27,149 138,188 Sirona Dental Systems, Inc. † 3,897 165,272 SonoSite, Inc. † 12,517 379,766 Spectrum Pharmaceuticals, Inc. † 10,703 81,664 STAAR Surgical Co. † 20,825 162,435 Suzuken Co., Ltd. (Japan) 19,300 518,328 Synthes, Inc. (Switzerland) 5,183 838,965 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 16,864 627,678 Thoratec Corp. † 5,193 169,500 United Therapeutics Corp. † 3,199 119,931 UnitedHealth Group, Inc. 113,951 5,255,420 Viropharma, Inc. † 29,589 534,673 Waters Corp. † 45,200 3,412,148 Watson Pharmaceuticals, Inc. † 9,801 668,918 WellCare Health Plans, Inc. † 3,727 141,551 37 COMMON STOCKS (51.5%)* cont. Shares Value Technology (7.1%) Acacia Research — Acacia Technologies (Tracking Stock) † 9,551 $343,740 Accenture PLC Class A 64,400 3,392,592 Acme Packet, Inc. † 2,752 117,208 Actuate Corp. † 53,430 294,934 Aixtron SE (Germany) S 9,400 136,999 Altek Corp. (Taiwan) 104,979 104,463 Amdocs, Ltd. (United Kingdom) † 49,088 1,331,267 Amkor Technologies, Inc. † 19,192 83,677 Analog Devices, Inc. 47,600 1,487,500 Anixter International, Inc. 7,864 373,068 Apple, Inc. † 39,953 15,229,285 Applied Materials, Inc. 347,900 3,600,765 AsiaInfo-Linkage, Inc. (China) † S 52,014 383,863 Asustek Computer, Inc. (Taiwan) 28,280 211,205 Baidu, Inc. ADR (China) † 1,600 171,056 Brooks Automation, Inc. 16,020 130,563 CA, Inc. 73,200 1,420,812 CACI International, Inc. Class A † 3,367 168,148 Cavium, Inc. † 2,763 74,629 Ceva, Inc. † 7,789 189,351 Cirrus Logic, Inc. † 13,106 193,182 Cisco Systems, Inc. 155,768 2,412,846 Coherent, Inc. † 1,946 83,600 Computershare, Ltd. (Australia) 31,279 223,291 Cypress Semiconductor Corp. † 11,898 178,113 Dell, Inc. † 202,893 2,870,936 DST Systems, Inc. 7,866 344,767 EnerSys † 13,664 273,553 Entegris, Inc. † 42,099 268,592 Entropic Communications, Inc. † 59,526 245,842 F-Secure OYJ (Finland) 2,568 6,699 F5 Networks, Inc. † 2,094 148,779 Fair Isaac Corp. 16,251 354,759 Fairchild Semiconductor Intl., Inc. † 27,264 294,451 FEI Co. † 15,130 453,295 Fujitsu, Ltd. (Japan) 375,000 1,767,606 Gemalto NV (Netherlands) 4,319 206,249 Google, Inc. Class A † 6,335 3,258,597 GT Advanced Technologies, Inc. † 15,811 110,993 Harris Corp. 79,000 2,699,430 Hewlett-Packard Co. 116,044 2,605,188 Hollysys Automation Technologies, Ltd. (China) † S 77,496 452,577 Hon Hai Precision Industry Co., Ltd. (Taiwan) 338,020 754,571 IBM Corp. 39,820 6,969,695 Infineon Technologies AG (Germany) 99,611 734,813 Infospace, Inc. † 12,089 101,064 38 COMMON STOCKS (51.5%)* cont. Shares Value Technology cont. Integrated Silicon Solutions, Inc. † 7,895 $61,660 Intel Corp. 137,453 2,931,872 KEMET Corp. † 14,530 103,890 Konami Corp. (Japan) 15,700 527,441 L-3 Communications Holdings, Inc. 44,300 2,745,271 Lenovo Group, Ltd. (China) 1,378,000 921,676 Lexmark International, Inc. Class A † 5,627 152,098 LG Display Co., Ltd. (South Korea) 10,600 173,582 LTX-Credence Corp. † 14,899 78,816 Magma Design Automation, Inc. † 45,596 207,462 Manhattan Associates, Inc. † 4,088 135,231 Microsoft Corp. 397,429 9,892,008 MicroStrategy, Inc. † 2,590 295,441 Monotype Imaging Holdings, Inc. † 18,495 224,344 Murata Manufacturing Co., Ltd. (Japan) 4,900 264,528 Nanometrics, Inc. † 8,992 130,384 NCI, Inc. † 180 2,147 NIC, Inc. 10,638 121,805 Nokia OYJ (Finland) 25,148 142,688 Nova Measuring Instruments, Ltd. (Israel) † 27,062 145,323 Novellus Systems, Inc. † 45,100 1,229,426 Omnivision Technologies, Inc. † 9,519 133,647 Oracle Corp. 79,338 2,280,174 Pace PLC (United Kingdom) 78,114 115,506 PC-Tel, Inc. † 8,988 55,276 Perfect World Co., Ltd. ADR (China) † 40,501 451,991 Photronics, Inc. † 30,130 150,047 Plantronics, Inc. 4,869 138,523 Polycom, Inc. † 15,714 288,666 QLogic Corp. † 155,268 1,968,798 RF Micro Devices, Inc. † 55,555 352,219 Rohm Co., Ltd. (Japan) 4,000 208,018 Samsung Electronics Co., Ltd. (South Korea) 4,211 2,949,861 SanDisk Corp. † 3,700 149,295 SAP AG (Germany) 10,448 533,484 Seagate Technology 101,600 1,044,448 Silicon Graphics International Corp. † 8,875 105,790 Skyworks Solutions, Inc. † 8,702 156,114 Skyworth Digital Holdings, Ltd. (China) 1,406,000 476,075 SouFun Holdings, Ltd. ADR (China) S 13,773 140,209 Sourcefire, Inc. † S 9,679 259,010 STEC, Inc. † 28,504 289,031 Synchronoss Technologies, Inc. † S 7,175 178,729 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 178,350 404,098 Tech Data Corp. † 13,661 590,565 TeleCommunication Systems, Inc. Class A † 45,375 156,544 39 COMMON STOCKS (51.5%)* cont. Shares Value Technology cont. Telefonaktiebolaget LM Ericsson Class B (Sweden) 28,220 $271,471 Tencent Holdings, Ltd. (China) 45,400 931,562 Teradata Corp. † 54,700 2,928,091 Teradyne, Inc. † S 174,400 1,920,144 TIBCO Software, Inc. † 17,445 390,594 Trend Micro, Inc. (Japan) 12,100 377,907 Tripod Technology Corp. (Taiwan) 148,180 384,459 TTM Technologies, Inc. † 18,348 174,489 Unimicron Technology Corp. (Taiwan) 597,000 836,791 Unisys Corp. † 4,112 64,517 Verint Systems, Inc. † 9,650 253,699 Websense, Inc. † 4,092 70,792 Western Digital Corp. † 44,700 1,149,684 Wistron Corp. (Taiwan) 372,285 416,891 Wistron NeWeb Corp. (Taiwan) 108,147 263,470 Zix Corp. † 10,920 29,156 Transportation (0.7%) AirAsia Bhd (Malaysia) 243,300 221,528 Alaska Air Group, Inc. † 7,732 435,234 Alexander & Baldwin, Inc. 11,005 402,013 Cebu Air, Inc. (Philippines) 240,760 389,688 Central Japan Railway Co. (Japan) 272 2,371,340 ComfortDelgro Corp., Ltd. (Singapore) 459,000 456,774 Deutsche Post AG (Germany) 14,235 182,239 Genesee & Wyoming, Inc. Class A † 10,295 478,923 Hitachi Transport System, Ltd. (Japan) 15,300 283,325 International Consolidated Airlines Group SA (United Kingdom) † 147,664 348,258 Samsung Heavy Industries Co., Ltd. (South Korea) 16,200 371,826 United Continental Holdings, Inc. † 113,700 2,203,506 US Airways Group, Inc. † S 29,128 160,204 Wabtec Corp. 3,866 204,395 Yangzijiang Shipbuilding Holdings, Ltd. (China) 1,805,000 1,204,231 Utilities and power (1.8%) AES Corp. (The) † 170,424 1,663,338 Alliant Energy Corp. 25,408 982,781 Ameren Corp. 24,300 723,411 American Electric Power Co., Inc. 28,188 1,071,708 Atco, Ltd. Class I (Canada) 5,200 308,364 Centrica PLC (United Kingdom) 116,035 534,381 China Power New Energy Development Co., Ltd. (China) † 9,262,000 327,283 China Resources Power Holdings Co., Ltd. (China) 138,000 208,343 China WindPower Group, Ltd. (China) † 10,800,000 501,538 Chubu Electric Power, Inc. (Japan) 15,100 284,110 CMS Energy Corp. 48,200 953,878 DPL, Inc. 53,700 1,618,518 40 COMMON STOCKS (51.5%)* cont. Shares Value Utilities and power cont. Electric Power Development Co. (Japan) 14,300 $421,638 Enel SpA (Italy) 204,150 904,751 Energias de Portugal (EDP) SA (Portugal) 522,049 1,606,086 Entergy Corp. 21,800 1,445,122 Exelon Corp. 93,100 3,966,991 Fortum OYJ (Finland) 15,026 353,467 GDF Suez (France) 6,085 182,085 International Power PLC (United Kingdom) 22,083 104,802 NRG Energy, Inc. † 52,000 1,102,920 Public Power Corp. SA (Greece) 19,553 156,682 Red Electrica Corp. SA (Spain) 48,063 2,197,011 RWE AG (Germany) 10,500 387,288 TECO Energy, Inc. 152,500 2,612,325 Toho Gas Co., Ltd. (Japan) 83,000 545,215 Tokyo Gas Co., Ltd. (Japan) 33,000 153,805 Westar Energy, Inc. S 35,114 927,712 Total common stocks (cost $771,830,274) CORPORATE BONDS AND NOTES (12.2%)* Principal amount Value Basic materials (1.0%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $90,000 $92,185 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 81,820 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 42,098 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 285,000 324,682 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 335,000 271,350 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 335,000 303,175 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 210,000 258,053 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 30,000 19,500 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 125,000 129,219 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 230,000 226,550 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.347s, 2013 (Netherlands) 105,000 93,450 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 287,375 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 294,621 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 75,000 70,313 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 276,613 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.778s, 2014 50,000 50,152 Exopack Holding Corp. 144A sr. notes 10s, 2018 185,000 172,975 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 470,000 470,000 41 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $205,000 $193,725 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 314,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 2,059,000 2,205,704 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 125,000 91,563 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 215,000 177,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 134,050 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 257,713 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 155,000 152,675 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 85,000 79,045 International Paper Co. sr. unsec. notes 7.95s, 2018 $200,000 231,006 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 183,087 Lyondell Chemical Co. sr. notes 11s, 2018 864,579 933,745 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 282,000 303,855 Momentive Performance Materials, Inc. notes 9s, 2021 430,000 294,550 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 220,000 163,350 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 180,000 177,750 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 55,000 53,488 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 450,000 441,000 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 265,275 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 285,000 — PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 80,000 111,112 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $265,000 277,588 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 165,000 150,150 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 133,000 178,987 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 145,000 142,581 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 351,348 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 ∆ 100,000 101,000 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 6,232 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $195,000 187,200 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 50,050 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 260,000 276,900 42 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Basic materials cont. Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 $315,000 $330,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 20,000 20,450 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 271,000 269,645 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) 115,000 114,002 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 215,000 252,754 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 130,000 117,000 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 305,000 298,900 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 270,000 257,850 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 170,000 117,300 Capital goods (0.6%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 280,000 299,250 Allison Transmission 144A company guaranty 11s, 2015 270,000 279,450 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 415,000 423,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 135,000 126,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 15,000 14,100 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 240,000 249,600 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 205,000 255,952 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 78,563 Berry Plastics Corp. company guaranty notes FRN 4.222s, 2014 170,000 142,800 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 155,000 131,750 Berry Plastics Corp. notes 9 3/4s, 2021 195,000 165,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 310,000 351,534 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 240,000 242,400 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 110,000 110,000 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 84,343 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 $120,000 120,750 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 186,745 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 132,737 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 120,247 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 480,000 477,600 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 20,000 19,900 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,015,531 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 410,000 377,200 43 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Capital goods cont. Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 $170,000 $170,850 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 68,699 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 150,000 150,375 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 195,000 181,350 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 105,000 89,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 100,000 96,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 88,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 105,000 46,463 Ryerson, Inc. company guaranty sr. notes 12s, 2015 516,000 516,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 226,014 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 130,000 132,600 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 110,550 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 203,700 Terex Corp. sr. unsec. sub. notes 8s, 2017 435,000 384,975 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 395,000 387,100 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 221,000 229,840 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 330,000 335,775 Communication services (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 320 AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 105,000 107,625 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 145,600 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 193,990 American Tower Corp. sr. unsec. notes 7s, 2017 210,000 237,468 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 59,214 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 170,000 196,228 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 310,000 416,238 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 105,000 106,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 720,000 749,700 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 81,400 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 219,194 249,881 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 71,225 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 280,000 263,200 44 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 $315,000 $305,550 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 290,000 302,340 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 570,000 564,300 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 130,000 128,375 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 295,000 259,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 705,000 597,488 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 588,000 704,856 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 315,000 274,050 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 530,988 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 103,000 CSC Holdings LLC sr. notes 6 3/4s, 2012 17,000 17,298 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 540,000 720,258 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 167,450 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 211,500 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 250,000 240,625 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 370,000 356,125 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 164,175 France Telecom notes 8 1/2s, 2031 (France) 200,000 276,980 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 430,000 417,100 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 184,300 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 130,325 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 260,000 263,406 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 315,000 292,950 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 524,843 451,365 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,110,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 200,000 172,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 147,000 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 115,848 Level 3 Escrow, Inc. 144A sr. unsec. notes 8 1/8s, 2019 45,000 39,769 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 526,000 519,425 45 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $185,000 $172,050 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 145,000 144,275 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 505,000 492,375 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 545,000 532,738 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 481,800 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 95,000 96,900 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 273,000 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 240,925 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 180,000 Qwest Corp. notes 6 3/4s, 2021 777,000 756,651 Qwest Corp. sr. notes FRN 3.597s, 2013 1,475,000 1,478,688 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 409,000 422,804 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 82,025 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 327,010 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 20,000 21,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 435,000 455,663 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,245,000 930,638 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 565,000 525,450 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 145,000 124,700 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 50,000 56,602 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 387,749 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 120,091 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 270,000 363,689 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 295,000 318,600 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 360,000 307,350 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 500,000 425,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 85,638 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 389,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 154,400 46 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer cyclicals (2.2%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 $35,000 $32,550 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 188,650 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 242,550 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 167,700 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 380,100 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 115,000 110,975 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 316,000 305,730 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 9,559 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 250,000 241,875 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 103,425 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 91,800 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 140,000 94,500 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 150,000 94,500 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 60,325 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 365,000 292,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 61,775 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 244,800 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 94,763 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 106,700 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 90,250 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 205,000 174,250 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,265,000 1,276,069 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 100,000 126,245 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 216,837 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 46,463 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 335,000 214,400 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 177,188 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 240,000 192,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 185,000 202,123 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 375,000 289,688 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 150,000 154,500 47 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer cyclicals cont. Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 $55,000 $51,975 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 369,454 335,280 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 204,188 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 90,000 46,575 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 120,000 67,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 720,000 736,200 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 216,075 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 290,000 244,325 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 120,000 129,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 360,000 380,797 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 45,506 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 453,900 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 10,000 10,250 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 224,425 Echostar DBS Corp. sr. notes 6 3/8s, 2011 225,000 225,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 1,190,000 1,320,900 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R 370,000 331,150 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 352,000 366,080 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 395,825 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 100,000 105,000 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 475,000 458,810 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 280,000 278,600 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 175,000 171,500 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 271,500 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 184,300 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 416,000 470,697 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 110,000 110,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 520,000 559,000 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 308,000 279,895 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 187,063 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 690,000 703,800 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 61,557 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 $35,000 39,336 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 90,000 90,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 739,780 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 260,000 262,600 48 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer cyclicals cont. Liberty Interactive, LLC debs. 8 1/4s, 2030 $195,000 $184,763 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 232,588 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 378,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 267,620 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 285,000 16,388 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 285,000 257,213 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 130,000 112,775 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 62,325 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 80,750 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 105,938 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 32,738 MGM Resorts International sr. notes 6 3/4s, 2012 315,000 308,700 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 182,250 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 660,000 531,300 Navistar International Corp. sr. notes 8 1/4s, 2021 380,000 389,500 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 178,350 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 255,254 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 215,000 219,300 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 100,000 80,500 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 215,000 198,875 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 790,600 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 148,400 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 400,000 396,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 145,725 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 143,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 45,338 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 380,000 365,750 Ply Gem Industries, Inc. company guaranty sr. notes 8 1/4s, 2018 45,000 36,675 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 235,000 225,600 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 156,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 170,400 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 252,700 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 60,400 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 330,000 326,700 49 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer cyclicals cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 $345,000 $325,163 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 269,775 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 210,000 205,800 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 50,000 47,125 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 326,000 343,930 Sears Holdings Corp. company guaranty 6 5/8s, 2018 200,000 165,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 30,000 28,200 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 105,000 105,525 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 189,259 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 230,000 237,891 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 62,563 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 565,763 Travelport LLC company guaranty 11 7/8s, 2016 50,000 19,750 Travelport LLC company guaranty 9 7/8s, 2014 205,000 134,275 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 190,000 111,150 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 221,937 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 105,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 346,500 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 357,000 387,345 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 187,200 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 224,245 7,624 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 716,094 Walt Disney Co. sr. unsec. notes 2 3/4s, 2021 80,000 78,710 Walt Disney Co. sr. unsec. unsub. notes 4 3/8s, 2041 30,000 31,621 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 155,000 162,750 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 450,000 504,000 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 303,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 445,000 427,200 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 185,000 157,250 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 493,680 50 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer staples (1.1%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 $190,000 $204,250 AE Escrow Corp. 144A sr. unsec. notes 9 3/4s, 2020 80,000 76,800 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 150,000 198,779 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 20,000 26,216 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 367,002 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 69,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 120,000 115,800 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,197 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 124,713 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 185,400 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 215,000 205,325 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 140,000 123,900 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 205,000 147,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 197,818 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 367,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 577,500 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 245,000 237,038 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 96,539 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 447,050 467,014 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 247,814 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 292,788 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 65,000 65,813 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 273,325 Del Monte Foods Co. 144A company guaranty sr. unsec. notes 7 5/8s, 2019 80,000 67,600 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 135,000 147,414 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 280,000 327,063 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 282,863 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 122,248 Dole Food Co. 144A sr. notes 8s, 2016 170,000 173,825 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 240,000 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 89,021 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 232,255 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 23,000 23,000 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 95,500 51 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 $328,488 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 331,700 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 760,000 627,000 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 23,732 Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 5,000 5,643 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 375,000 459,656 Kroger Co. company guaranty 6.4s, 2017 234,000 277,455 Landry’s Restaurants, Inc. company guaranty sr. notes 11 5/8s, 2015 45,000 45,225 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 105,525 Libbey Glass, Inc. sr. notes 10s, 2015 113,000 118,368 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 56,000 75,809 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 219,824 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 125,000 129,063 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 246,158 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 460,000 456,550 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 321,300 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 290,000 264,625 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 544,700 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 233,975 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 560,110 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 83,400 Roadhouse Financing, Inc. notes 10 3/4s, 2017 170,000 157,675 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 145,000 152,250 Service Corporation International sr. notes 7s, 2019 115,000 116,150 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 640,625 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 490,000 556,150 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 155,000 165,075 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 160,512 173,754 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 193,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 885,000 1,022,175 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 105,000 96,075 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 175,000 181,563 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 510,000 536,775 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 115,000 111,838 52 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Consumer staples cont. West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 $155,000 $145,700 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 124,496 Energy (1.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 185,000 172,513 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 195,000 182,325 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 900,000 1,065,798 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 105,000 114,571 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 35,000 39,264 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 255,000 266,616 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 240,000 230,400 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 250,000 237,500 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 107,000 106,733 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 120,000 83,550 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 447,986 Brigham Exploration Co. company guaranty sr. unsec. notes 6 7/8s, 2019 65,000 63,375 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 205,000 219,350 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 382,200 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 200,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 450,000 436,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 10,000 9,125 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 98,325 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 95,000 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 380,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 266,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 557,825 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 333,125 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 357,645 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 145,000 139,925 53 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Energy cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $585,000 $523,575 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 146,450 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 123,250 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 171,125 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 265,000 268,975 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 230,000 225,400 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 158,000 173,408 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 1,000,000 1,111,650 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 420,000 405,300 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 645,000 654,675 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 135,000 127,575 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 85,000 83,725 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 315,000 286,650 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 100,000 84,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 73,783 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 230,000 221,375 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 190,000 199,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 196,288 Milagro Oil & Gas 144A notes 10 1/2s, 2016 275,000 220,000 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 5,000 5,050 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 115,000 113,706 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 375,000 376,875 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 280,203 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 231,750 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 60,000 61,800 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 70,000 44,100 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 225,000 141,750 Peabody Energy Corp. company guaranty 7 3/8s, 2016 610,000 670,238 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,281 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,308,000 54 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Energy cont. Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 $345,000 $369,150 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 72,100 Plains Exploration & Production Co. company guaranty 7s, 2017 555,000 555,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 26,400 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 399,600 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 122,475 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 321,300 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 995,000 920,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 60,000 55,200 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 108,100 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 286,581 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 125,000 124,375 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 128,510 Total Capital SA company guaranty sr. unsec. unsub. notes 3s, 2015 (France) 295,000 311,998 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 54,725 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 74,708 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 100,000 141,738 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 394,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 26,000 31,213 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 70,000 82,986 Financials (2.1%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.832s, 2014 (United Kingdom) 135,000 128,618 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 205,000 181,938 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 225,796 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 182,933 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 158,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 134,215 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 126,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 236,000 202,607 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 141,050 American Express Co. sr. unsec. notes 8 1/8s, 2019 420,000 530,087 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 242,688 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 434,032 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 185,000 189,126 55 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Financials cont. Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 $270,000 $291,319 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 30,000 31,160 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,401 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 580,000 359,650 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 130,000 85,313 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 260,000 187,200 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 508,000 537,505 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 20,000 21,568 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 25,000 24,933 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 192,775 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 235,000 224,425 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 270,000 274,050 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 81,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 280,000 315,700 CIT Group, Inc. 144A bonds 7s, 2017 1,345,000 1,304,650 CIT Group, Inc. 144A bonds 7s, 2016 585,000 567,450 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 303,475 Citigroup, Inc. sr. notes 6 1/2s, 2013 940,000 989,158 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 222,000 214,585 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 260,000 219,935 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 144,900 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 250,000 242,500 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 490,000 492,348 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 44,000 34,540 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 4,973 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 375,000 382,724 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 179,550 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 185,000 208,588 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 790,000 476,528 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.478s, 2016 260,000 241,560 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 502,291 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 368,079 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 676,000 611,198 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 843,000 828,519 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 185,000 171,125 56 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Financials cont. HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 $40,000 $38,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 575,000 572,844 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 596,875 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 25,000 21,750 JPMorgan Chase & Co. sr. notes 6s, 2018 1,044,000 1,162,632 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default) † 1,375,000 138 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 295,000 300,900 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,145,000 1,362,550 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,226,000 1,226,440 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 178,269 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,204,386 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 115,000 109,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 240,000 246,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 290,000 267,525 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 280,000 267,050 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 250,000 248,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 156,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 121,100 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 320,000 342,261 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 295,000 228,625 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 210,000 197,452 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 122,400 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 85,000 79,050 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 60,693 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 108,933 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 205,000 208,267 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 222,119 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 145,624 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 755,000 705,925 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 45,000 39,150 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 395,000 408,321 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 10,000 10,417 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 2,000,000 1,885,000 57 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Financials cont. Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R $195,000 $202,208 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 482,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 1,995,760 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 106,946 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 45,729 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 228,902 Health care (0.7%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 344,000 404,954 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 355,798 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 362,289 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 202,638 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 145,000 149,350 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 295,000 280,250 Capsugel Finance Co. SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 321,621 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $220,000 203,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 560,000 550,200 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 243,450 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 128,967 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 479,600 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 70,000 67,200 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 210,000 201,600 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 570,000 589,950 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 155,000 155,581 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 270,000 270,000 HCA, Inc. sr. notes 6 1/2s, 2020 865,000 841,213 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 245,000 224,175 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 50,688 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 320,000 314,400 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 465,000 376,650 Johnson & Johnson sr. unsec. notes 4.85s, 2041 335,000 395,857 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 207,900 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 56,474 Select Medical Corp. company guaranty 7 5/8s, 2015 88,000 76,230 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 76,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 87,885 84,370 58 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $200,000 $198,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 72,528 Tenet Healthcare Corp. sr. notes 9s, 2015 601,000 634,055 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 163,913 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 135,000 141,433 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 120,000 120,000 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 342,087 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 39,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 95,025 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 41,456 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 6,500 WellPoint, Inc. notes 7s, 2019 95,000 117,385 Miscellaneous (—%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 160,000 155,200 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 345,000 340,688 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 15,000 15,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 308,700 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 161,850 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 ‡‡ 140,000 102,550 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 475,000 346,750 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 123,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 440,000 354,200 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 190,000 156,750 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 415,221 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 108,000 116,655 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 244,847 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 295,000 266,975 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 83,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 155,000 161,200 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 1,591,302 1,324,759 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 240,000 189,600 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 130,000 115,375 First Data Corp. 144A sr. bonds 12 5/8s, 2021 375,000 277,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 161,000 161,000 59 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 $88,000 $91,520 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 285,000 292,838 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 103,856 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 150,631 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 103,950 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 475,875 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 167,000 164,495 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 2,043,220 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 73,743 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 276,879 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 140,000 144,725 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 355,000 370,975 NXP BV/NXP Funding, LLC 144A sr. sec. notes 10s, 2013 (Netherlands) 34,000 36,465 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 157,310 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 195,000 191,100 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 199,950 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 269,500 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 182,651 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 64,881 Transportation (0.1%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 290,000 291,450 Burlington Northern Santa Fe Corp. sr. unsec. unsub. notes 5 3/4s, 2040 95,000 110,908 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 220,000 246,351 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 210,336 220,853 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 8s, 2018 (Mexico) 130,000 141,213 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 6 1/8s, 2021 (Mexico) 55,000 54,450 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 324,000 350,730 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 315,000 280,350 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 300,000 201,000 Utilities and power (0.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 189,705 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 728,625 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 165,000 155,925 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 309,400 Arizona Public Services Co. sr. unsec. notes 5.05s, 2041 100,000 108,987 60 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Utilities and power cont. Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 $20,000 $27,004 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 230,300 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 550,050 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 34,846 Dominion Resources, Inc. unsub. notes 5.7s, 2012 343,000 358,022 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 760,000 459,800 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 46,900 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 27,900 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 225,150 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 5,950 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 260,609 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 750,512 Electricite de France 144A notes 6 1/2s, 2019 (France) 165,000 192,864 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 97,000 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 245,760 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 150,150 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 308,250 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 170,000 175,222 Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 125,000 118,656 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 140,000 150,156 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 100,000 102,253 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 13,000 13,071 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 425,000 397,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 61,100 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 107,888 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 230,231 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,384 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 470,000 594,761 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 144,000 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 103,000 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 672,525 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 167,018 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 210,000 212,251 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 417,000 497,702 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 159,257 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 91,069 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 238,800 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,298 61 CORPORATE BONDS AND NOTES (12.2%)* cont. Principal amount Value Utilities and power cont. Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ $453,691 $190,550 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 185,000 112,850 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 200,000 160,000 Union Electric Co. sr. sec. notes 6.4s, 2017 140,000 166,368 Total corporate bonds and notes (cost $178,590,336) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, October 1, 2041 $21,000,000 $22,817,813 4s, February 20, 2041 980,626 1,050,343 U.S. Government Agency Mortgage Obligations (5.6%) Federal Home Loan Mortgage Corporation 2.125s, March 23, 2012 i 145,000 146,453 Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, December 1, 2040 825,826 848,794 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 621,779 665,665 5 1/2s, TBA, October 1, 2041 24,000,000 26,049,374 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 543,581 577,315 4 1/2s, TBA, October 1, 2041 16,000,000 16,975,000 4s, TBA, October 1, 2041 4,000,000 4,192,500 4s, TBA, October 1, 2026 15,000,000 15,815,625 3 1/2s, TBA, October 1, 2041 15,000,000 15,405,468 Total U.S. government and agency mortgage obligations (cost $103,995,021) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 1.375s September 15, 2012 i $488,000 $493,783 Total U.S. treasury obligations (cost $493,783) INVESTMENT COMPANIES (3.5%)* Shares Value Financial Select Sector SPDR Fund S 238,400 $2,820,272 Gladstone Investment Corp. 21,895 148,886 Market Vectors Gold Miners ETF 3,300 182,127 SPDR S&P rust S 421,042 47,649,323 Total investment companies (cost $56,361,953) 62 MORTGAGE-BACKED SECURITIES (3.5%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.358s, 2051 $516,000 $553,323 FRB Ser. 07-4, Class A3, 5.983s, 2051 176,000 186,190 Ser. 07-2, Class A2, 5.634s, 2049 777,316 784,514 Ser. 07-1, Class XW, IO, 0.463s, 2049 1,783,039 20,660 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.876s, 2035 1,664,361 4,153 Ser. 07-5, Class XW, IO, 0.587s, 2051 4,379,623 71,756 Ser. 04-5, Class XC, IO, 0.473s, 2041 2,712,906 48,680 Ser. 04-4, Class XC, IO, 0.458s, 2042 2,092,182 43,647 Ser. 05-1, Class XW, IO, 0.094s, 2042 14,093,412 7,498 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.441s, 2047 1,297,743 742,958 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.935s, 2036 511,262 311,870 FRB Ser. 06-3, Class 35A1, 5.623s, 2036 544,294 334,741 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 0.314s, 2041 329,153 5,817 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.255s, 2038 3,125,234 47,972 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.21s, 2049 44,931,416 556,251 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 53,200 53,157 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.552s, 2049 3,231,693 46,536 Ser. 07-CD4, Class XC, IO, 0.17s, 2049 10,808,958 95,119 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C2, Class F, 5.44s, 2030 867,833 894,553 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 280,410 281,119 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.237s, 2046 13,525,843 164,077 Ser. 05-LP5, Class XC, IO, 0.23s, 2043 17,126,867 164,606 Ser. 05-C6, Class XC, IO, 0.103s, 2044 8,674,237 50,230 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.736s, 2036 1,963,008 1,158,175 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.418s, 2041 1,726,000 1,778,807 FRB Ser. 07-C4, Class A2, 5.991s, 2039 1,223,236 1,229,954 Ser. 07-C2, Class A2, 5.448s, 2049 170,238 170,813 Ser. 07-C1, Class AAB, 5.336s, 2040 888,000 926,806 Ser. 06-C5, Class AX, IO, 0.211s, 2039 6,205,838 91,697 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 17,002,680 109,752 Ser. 07-C1, Class AX, IO, 0.167s, 2040 7,168,661 45,413 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 452,000 409,269 Ser. 05-C5, Class AM, 5.1s, 2038 306,000 314,511 63 MORTGAGE-BACKED SECURITIES (3.5%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $383,000 $399,474 FRB Ser. 03-CK2, Class G, 5.744s, 2036 464,000 449,936 Ser. 03-C3, Class AX, IO, 1.913s, 2038 4,671,105 95,902 Ser. 02-CP3, Class AX, IO, 1.617s, 2035 2,767,305 18,040 Ser. 04-C4, Class AX, IO, 0.413s, 2039 469,069 10,609 CWCapital Cobalt FRB Ser. 07-C3, Class A3, 6.011s, 2046 187,000 198,276 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.684s, 2032 154,351 250,115 IFB Ser. 3072, Class SM, 22.957s, 2035 226,177 357,236 IFB Ser. 3072, Class SB, 22.81s, 2035 202,342 318,188 IFB Ser. 3249, Class PS, 21.519s, 2036 185,096 267,976 IFB Ser. 3065, Class DC, 19.173s, 2035 120,040 180,393 IFB Ser. 2990, Class LB, 16.36s, 2034 210,614 284,378 IFB Ser. 3031, Class BS, 16.152s, 2035 120,129 168,521 IFB Ser. 3727, Class PS, IO, 6.471s, 2038 2,649,005 384,806 IFB Ser. 3287, Class SE, IO, 6.471s, 2037 372,466 51,914 IFB Ser. 3861, Class PS, IO, 6.371s, 2037 6,437,389 999,807 IFB Ser. 3708, Class SQ, IO, 6.321s, 2040 1,823,833 251,470 Ser. 3934, Class SA, IO, 4 1/2s, 2041 ∆ 4,654,000 752,645 Ser. 3747, Class HI, IO, 4 1/2s, 2037 262,125 32,256 Ser. 3707, Class HI, IO, 4s, 2023 509,112 33,922 Ser. T-56, Class A, IO, 0.524s, 2043 147,761 2,678 Ser. T-56, Class 3, IO, 0.472s, 2043 119,612 56 Ser. T-56, Class 1, IO, 0.292s, 2043 158,617 99 Ser. T-56, Class 2, IO, 0.121s, 2043 142,267 133 Ser. 3327, Class IF, IO, zero %, 2037 10,112 3 Ser. 1208, Class F, PO, zero %, 2022 3,529 3,123 FRB Ser. 3326, Class WF, zero %, 2035 22,873 21,501 FRB Ser. 3003, Class XF, zero %, 2035 5,469 5,462 Federal National Mortgage Association IFB Ser. 11-101, Class SC, IO, 6.3s, 2040 732,000 139,541 IFB Ser. 404, Class S13, IO, 6.165s, 2040 1,997,171 272,266 IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 2,920,000 452,658 IFB Ser. 11-101, Class SA, IO, 5.7s, 2041 387,000 69,420 Ser. 11-111, Class DS, IO, 4 1/2s, 2041 ∆ 2,345,000 411,108 Ser. 11-111, Class SD, IO, 4 1/2s, 2041 ∆ 2,539,000 499,469 Federal National Mortgage Association Grantor Trust IFB Ser. 07-75, Class JS, 50.484s, 2037 76,802 162,933 IFB Ser. 06-62, Class PS, 38.493s, 2036 108,839 200,987 IFB Ser. 06-8, Class HP, 23.707s, 2036 103,857 165,730 IFB Ser. 07-53, Class SP, 23.34s, 2037 199,535 288,168 IFB Ser. 05-75, Class GS, 19.546s, 2035 219,884 315,590 Ser. 03-W10, Class 1, IO, 1.469s, 2043 224,778 10,115 Ser. 01-50, Class B1, IO, 0.403s, 2041 1,650,458 20,631 Ser. 02-W8, Class 1, IO, 0.339s, 2042 818,223 8,694 Ser. 01-79, Class BI, IO, 0.311s, 2045 567,842 6,033 Ser. 03-34, Class P1, PO, zero %, 2043 27,057 20,428 Ser. 04-61, Class CO, PO, zero %, 2031 27,685 26,585 FRB Ser. 06-104, Class EK, zero %, 2036 5,082 4,928 64 MORTGAGE-BACKED SECURITIES (3.5%)* cont. Principal amount Value FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.098s, 2020 $230,743 $5,999 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA5, Class A1, 2.271s, 2036 3,631,744 1,634,285 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 71,000 75,570 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 8,232,342 58,565 Ser. 05-C3, Class XC, IO, 0.122s, 2045 103,395,116 508,307 Ser. 07-C1, Class XC, IO, 0.102s, 2049 23,071,794 117,297 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 415,000 382,407 Ser. 97-C1, Class X, IO, 1.324s, 2029 280,966 9,128 Ser. 05-C1, Class X1, IO, 0.308s, 2043 2,565,517 35,048 Government National Mortgage Association Ser. 11-140, Class CI, 6s, 2040 ∆ 6,994,000 909,220 IFB Ser. 11-35, Class AS, IO, 5.87s, 2037 2,731,628 351,377 Ser. 10-150, Class WI, IO, 5s, 2038 2,314,285 294,192 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,295,047 388,207 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,865,516 250,714 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,701,572 421,017 Ser. 99-31, Class MP, PO, zero %, 2029 5,892 5,185 FRB Ser. 07-35, Class UF, zero %, 2037 5,202 5,080 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class AJ, 4.859s, 2042 339,000 312,439 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.566s, 2042 7,284,465 114,665 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 301,448 305,688 GS Mortgage Securities Corp. II 144A Ser. 04-C1, Class X1, IO, 1.163s, 2028 87,624 1 Ser. 03-C1, Class X1, IO, 0.999s, 2040 4,900,606 33,550 Ser. 06-GG6, Class XC, IO, 0.143s, 2038 2,869,779 5,022 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.415s, 2037 2,457,328 1,130,371 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.435s, 2037 2,441,182 1,087,725 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 27,537 27,817 FRB Ser. 07-LD11, Class A2, 5.99s, 2049 34,987 35,600 Ser. 07-LD12, Class A2, 5.827s, 2051 402,315 410,221 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,038,000 1,041,145 Ser. 06-LDP8, Class A2, 5.289s, 2045 112,558 112,687 Ser. 06-LDP8, Class X, IO, 0.744s, 2045 2,768,503 57,823 Ser. 06-CB17, Class X, IO, 0.692s, 2043 13,047,985 283,989 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 4,733,741 53,808 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 10,687 10,668 Ser. 05-LDP2, Class X1, IO, 0.366s, 2042 16,565,626 238,810 Ser. 05-CB12, Class X1, IO, 0.138s, 2037 3,200,231 25,682 65 MORTGAGE-BACKED SECURITIES (3.5%)* cont. Principal amount Value Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.733s, 2040 $1,091,000 $960,080 Ser. 07-SL1, Class A1, 5.47s, 2040 164,814 153,277 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 1,628,340 1,658,052 Ser. 06-C6, Class AM, 5.413s, 2039 689,000 656,633 Ser. 06-C7, Class A2, 5.3s, 2038 139,198 139,650 Ser. 07-C2, Class XW, IO, 0.738s, 2040 1,110,753 22,854 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.886s, 2038 1,669,657 39,255 Ser. 05-C3, Class XCL, IO, 0.386s, 2040 3,955,711 72,370 Ser. 06-C7, Class XCL, IO, 0.382s, 2038 3,144,755 44,240 Ser. 05-C2, Class XCL, IO, 0.338s, 2040 10,136,601 72,953 Ser. 07-C2, Class XCL, IO, 0.257s, 2040 9,541,011 113,948 Ser. 05-C5, Class XCL, IO, 0.254s, 2040 10,748,869 158,804 Ser. 06-C6, Class XCL, IO, 0.241s, 2039 37,157,905 660,333 Ser. 06-C1, Class XCL, IO, 0.169s, 2041 8,803,407 90,613 Ser. 05-C7, Class XCL, IO, 0.157s, 2040 10,497,671 58,430 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.415s, 2036 1,898,663 987,305 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.857s, 2027 192,734 157,284 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.424s, 2028 127,025 3,652 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 57,000 59,997 FRB Ser. 07-C1, Class A2, 5.918s, 2050 317,982 320,965 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 3,483,040 37,446 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.436s, 2039 2,132,742 51,943 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.166s, 2049 151,000 158,687 Ser. 06-1, Class A2, 5.439s, 2039 25,903 25,884 Ser. 07-6, Class A2, 5.331s, 2051 2,114,000 2,127,978 Ser. 2006-3, Class A2, 5.291s, 2046 502,928 500,492 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.119s, 2044 349,240 20,954 Ser. 06-C4, Class X, IO, 3.604s, 2045 850,325 42,516 Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 9,630 9,781 FRB Ser. 06-T23, Class A2, 5.922s, 2041 594,266 597,237 FRB Ser. 07-HQ12, Class A2, 5.774s, 2049 1,201,268 1,222,627 Ser. 07-IQ14, Class A2, 5.61s, 2049 459,996 467,420 FRB Ser. 07-HQ12, Class A2FL, 0.479s, 2049 552,130 483,059 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.171s, 2042 2,375,041 12,421 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 340,641 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,333,143 1,361,232 66 MORTGAGE-BACKED SECURITIES (3.5%)* cont. Principal amount Value Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 $324 $1 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.035s, 2036 2,060,161 16,893 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 1,316,348 184,289 Ser. 07-4, Class 1A4, IO, 1s, 2045 1,316,348 53,477 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.947s, 2039 1,010,000 911,434 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 732,954 729,289 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.926s, 2049 251,410 253,806 Ser. 07-C30, Class APB, 5.294s, 2043 709,000 744,573 Ser. 07-C34, IO, 0.544s, 2046 4,686,596 75,642 Ser. 06-C29, IO, 0.53s, 2048 41,992,665 665,584 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.254s, 2035 385,801 4,005 Ser. 05-C18, Class XC, IO, 0.142s, 2042 10,568,531 83,808 Ser. 06-C26, Class XC, IO, 0.09s, 2045 15,130,719 44,938 Ser. 06-C23, Class XC, IO, 0.07s, 2045 4,256,773 19,113 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.385s, 2036 992,993 407,127 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.421s, 2049 1,417,438 1,297,153 Ser. 05-C1A, Class C, 4.9s, 2036 70,000 70,554 Total mortgage-backed securities (cost $50,544,816) COMMODITY LINKED NOTES (1.4%)* Principal amount Value Citigroup Funding, Inc. 144A notes zero %, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $15,900,000 $16,485,963 UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) 5,220,000 3,831,978 Total commodity linked notes (cost $21,120,000) ASSET-BACKED SECURITIES (1.4%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.385s, 2036 $119,000 $45,147 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 332,303 331,472 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-ABF1, Class A, 0.605s, 2034 5,661 4,102 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 3,209,063 2,197,245 Ser. 00-A, Class A3, 7.83s, 2030 3,856,412 2,429,539 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.272s, 2033 1,225,000 1,064,997 Credit-Based Asset Servicing and Securitization FRB Ser. 02-CB2, Class A2, 1.335s, 2032 20,593 16,077 67 ASSET-BACKED SECURITIES (1.4%)* cont. Principal amount Value Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 $1,111,427 $554,111 Ser. 96-6, Class M1, 7.95s, 2027 2,582,000 2,685,280 Ser. 97-6, Class A9, 7.55s, 2029 45,408 48,037 Ser. 97-2, Class M1, 7.54s, 2028 1,261,270 920,727 Ser. 97-6, Class M1, 7.21s, 2029 293,000 254,079 Ser. 96-2, Class A4, 7.2s, 2026 12,818 12,837 Ser. 95-10, Class B1, 7.05s, 2027 311,648 329,567 Ser. 93-3, Class B, 6.85s, 2018 70,719 64,299 Ser. 99-1, Class A6, 6.37s, 2025 112,596 115,411 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,299,886 3,295,761 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.485s, 2035 323,455 250,677 FRB Ser. 06-16, Class A3A, 0.475s, 2036 846,482 393,085 FRB Ser. 06-3, Class A2, 0.425s, 2036 949,085 412,852 FRB Ser. 06-16, Class A1, 0.295s, 2036 308,796 123,518 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.635s, 2035 2,087 1,895 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 58,508 58,470 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.395s, 2036 99,698 41,352 FRB Ser. 06-2, Class A2C, 0.385s, 2036 138,000 71,317 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 54,849 42,940 Ser. 01-D, Class A4, 6.93s, 2031 1,288,407 1,023,882 Ser. 98-A, Class M, 6.825s, 2028 454,000 441,717 Ser. 01-E, Class A4, 6.81s, 2031 582,384 507,766 Ser. 99-B, Class A3, 6.45s, 2017 88,026 83,653 Ser. 99-A, Class A3, 6.09s, 2029 108,037 109,477 Ser. 02-C, Class A1, 5.41s, 2032 688,729 662,902 Ser. 01-D, Class A2, 5.26s, 2019 740,739 459,258 Ser. 02-A, Class A2, 5.01s, 2020 138,839 132,942 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.395s, 2037 199,067 113,415 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.445s, 2036 234,000 67,794 Total asset-backed securities (cost $19,372,980) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 $15,352,800 $1,819,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 1,200,900 372,207 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. Aug-15/4.375 1,200,900 75,861 68 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 $1,200,900 $387,482 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. Aug-15/4.46 1,200,900 71,778 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 1,127,866 98,260 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 1,127,866 72,397 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 15,352,800 629,004 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 6,040,800 388,061 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. Aug-12/2.855 6,040,800 115,295 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 7,200,062 732,102 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 7,200,062 67,969 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 6,000,051 681,366 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 6,000,051 605,825 69 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 $6,000,051 $56,880 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 6,000,051 45,720 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,400,021 270,698 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,400,021 18,240 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 6,000,051 691,026 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 6,000,051 43,560 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 5,633,245 650,358 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 5,633,245 40,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,997,414 668,352 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,997,414 45,520 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 1,649,000 57,830 70 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 $1,649,000 $31,644 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 13,241,000 54,156 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 13,241,000 13,241 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 3,688,610 89,596 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 7, 2017. Mar-12/1.86 3,688,610 15,599 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 1,649,000 54,565 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 1,649,000 28,478 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 2,375,715 53,786 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 7, 2017. Feb-12/1.81 2,375,715 7,930 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 11,105,188 33,871 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 11,105,188 12,882 71 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 $1,649,000 $50,756 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 1,649,000 24,702 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 13,400,000 7,400 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 $4,618,020 878,117 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 11,105,188 30,428 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 11,105,188 10,883 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 4,618,020 1,524 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 6,620,000 12,472 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 6,620,000 10,528 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 5,641,000 11,395 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 5,641,000 8,687 72 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 $1,649,000 $45,908 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 1,649,000 20,068 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 13,241,000 45,152 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 13,241,000 6,091 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 13,241,000 35,353 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 13,241,000 10,460 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 4,375,000 125,563 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 4,375,000 52,894 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 8,462,000 33,848 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 4,375,000 30,581 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 4,375,000 29,531 73 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041 Dec-11/0.745 $8,462,000 $16,332 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 9,477,883 799,744 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 9,477,883 261,400 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 3,492,054 837,150 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 3,492,054 663 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 11,105,188 25,653 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 11,105,188 7,885 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 5,375,417 523,458 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 5,375,417 1,613 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 4,375,000 106,138 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 4,375,000 37,800 74 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 $8,462,000 $28,068 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 4,375,000 24,413 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 4,375,000 20,781 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 8,462,000 11,170 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 3,049,978 848,656 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 3,049,978 183 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 11,105,188 23,321 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 11,105,188 6,219 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 4,683,843 449,934 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 4,683,843 14 Total purchased options outstanding (cost $9,539,620) 75 FOREIGN GOVERNMENT BONDS AND NOTES (0.8%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $100,000 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 810,501 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,755,000 4,030,386 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 8,160,000 949,416 Brazil (Federal Republic of) notes 10s, 2012 BRL 4,130 2,239,158 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 $800,000 808,000 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 138,000 Ukraine (Government of) 144A bonds 7 3/4s, 2020 450,000 405,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,200,000 2,117,500 Total foreign government bonds and notes (cost $12,664,588) SENIOR LOANS (0.4%)* c Principal amount Value AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 $210,000 $183,225 American Rock Salt Co., LLC / American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 9,813 9,297 Ardent Health Services bank term loan FRN 6 1/2s, 2015 15,000 14,588 Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 290,575 282,584 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 74,063 71,047 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.218s, 2015 135,000 112,781 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 370,555 357,122 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 83,053 65,434 Claire’s Stores, Inc. bank term loan FRN 2.996s, 2014 212,285 179,115 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.621s, 2014 120,000 99,975 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 86,183 85,250 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 169,575 156,603 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 224,438 212,982 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 109,725 102,044 First Data Corp. bank term loan FRN 4.217s, 2018 560,071 459,609 First Data Corp. bank term loan FRN Ser. B3, 2.967s, 2014 59,603 52,053 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 178,358 174,902 Goodman Global, Inc. bank term loan FRN 9s, 2017 155,000 155,258 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 154,256 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 144,638 141,600 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 333,325 310,409 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8s, 2014 173,448 171,280 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7 1/2s, 2013 173,049 170,886 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 400,000 371,000 76 SENIOR LOANS (0.4%)* c cont. Principal amount Value KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 $89,775 $86,857 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 180,565 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 69,825 66,334 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 390,000 380,640 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 300,000 289,650 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 478,929 472,942 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 74,251 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.726s, 2017 799,610 534,490 Total senior loans (cost $6,647,207) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 4,097 $211,508 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 7,578 137,692 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 196,943 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 684 616 Lucent Technologies Capital Trust I 7.75% cv. pfd. 217 180,096 Total convertible preferred stocks (cost $1,482,861) PREFERRED STOCKS (—%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 471 $315,408 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 281,598 Total preferred stocks (cost $727,853) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $49,000 $64,381 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 145,000 98,781 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 134,000 137,853 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 135,000 123,188 Total convertible bonds and notes (cost $452,817) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $52,160 4.071s, 1/1/14 150,000 154,764 Total municipal bonds and notes (cost $200,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $713 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 11,802 Total warrants (cost $10,021) SHORT-TERM INVESTMENTS (32.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 57,181,030 $57,181,030 Putnam Money Market Liquidity Fund 0.10% e 232,267,965 232,267,965 Federal Home Loan Bank commercial paper discount notes with an effective yield of 0.015%, December 7, 2011 $14,000,000 13,999,602 77 SHORT-TERM INVESTMENTS (32.3%)* cont. Principal amount/shares Value Federal Home Loan Mortgage Corp. commercial paper discount notes with an effective yield of 0.015%, December 12, 2011 $13,000,000 $12,998,961 Federal National Mortgage Association commercial paper discount notes with an effective yield of 0.040%, December 12, 2011 5,000,000 4,999,302 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 19, 2011 8,000,000 7,996,668 Straight-A Funding, LLC commercial paper with an effective yield of 0.158%, October 4, 2011 14,000,000 13,999,811 Straight-A Funding, LLC commercial paper with an effective yield of 0.158%, October 4, 2011 13,000,000 12,999,828 Straight-A Funding, LLC commercial paper with an effective yield of 0.158%, October 3, 2011 5,000,000 4,999,958 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 # ## 29,231,000 29,226,003 U.S. Treasury Bills with an effective yield of 0.094%, July 26, 2012 139,000 138,869 U. S. Treasury Bills with an effective yield of zero %, March 22, 2012 i 196,000 195,961 U. S. Treasury Bills with an effective yield of zero %, March 15, 2012 i 172,000 171,966 U.S. Treasury Bills with effective yields ranging from 0.240% to 0.259%, October 20, 2011 # ## 34,068,000 34,063,541 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.109%, February 9, 2012 # ## 3,490,000 3,486,316 U.S. Treasury Bills with effective yields ranging from 0.085% to 0.125%, May 3, 2012 # ## 25,906,000 25,883,565 U.S. Treasury Bills with effective yields ranging from 0.080% to 0.094%, November 17, 2011 # ## 8,514,000 8,512,945 Total short-term investments (cost $463,130,192) TOTAL INVESTMENTS Total investments (cost $1,697,164,322) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso SEK Swedish Krona USD/$ United States Dollar 78 Key to holding’s abbreviations ADR American Depository Receipts CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2010 through September 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,434,561,956. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of the restricted security held at the close of the reporting period was $118,048, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. 79 S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $440,437,101 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 10/19/11 $1,601,093 $1,732,438 $131,345 Brazilian Real Buy 10/19/11 1,265,921 1,438,191 (172,270) British Pound Sell 10/19/11 5,185,544 5,293,454 107,910 Canadian Dollar Sell 10/19/11 7,244,707 7,637,327 392,620 Chilean Peso Sell 10/19/11 225,996 252,671 26,675 Czech Koruna Sell 10/19/11 197,380 201,220 3,840 Euro Sell 10/19/11 7,028,479 7,321,100 292,621 Hungarian Forint Buy 10/19/11 469,776 520,773 (50,997) Japanese Yen Buy 10/19/11 1,113,155 1,108,871 4,284 Mexican Peso Sell 10/19/11 399,790 429,002 29,212 Norwegian Krone Sell 10/19/11 1,561,384 1,692,409 131,025 Russian Ruble Buy 10/19/11 155,320 169,247 (13,927) Singapore Dollar Sell 10/19/11 64,289 64,767 478 South African Rand Buy 10/19/11 696,798 781,710 (84,912) South Korean Won Sell 10/19/11 1,958,321 2,139,480 181,159 Swedish Krona Buy 10/19/11 1,376,587 1,473,120 (96,533) Swiss Franc Buy 10/19/11 801,224 844,385 (43,161) Taiwan Dollar Buy 10/19/11 850,690 895,164 (44,474) Turkish Lira Buy 10/19/11 131,758 138,862 (7,104) Barclays Bank PLC Australian Dollar Sell 10/19/11 6,388,496 6,807,003 418,507 Brazilian Real Sell 10/19/11 2,141,433 2,422,079 280,646 British Pound Sell 10/19/11 8,083,376 8,240,413 157,037 Canadian Dollar Buy 10/19/11 1,359,454 1,432,001 (72,547) Chilean Peso Buy 10/19/11 346,748 386,635 (39,887) Czech Koruna Sell 10/19/11 708,552 728,889 20,337 Euro Buy 10/19/11 11,444,962 11,900,396 (455,434) Hungarian Forint Buy 10/19/11 816,499 902,526 (86,027) 80 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Indian Rupee Sell 10/19/11 $1,064,026 $1,124,357 $60,331 Japanese Yen Sell 10/19/11 803,501 799,375 (4,126) Malaysian Ringgit Buy 10/19/11 225,081 240,083 (15,002) Mexican Peso Sell 10/19/11 313,143 347,522 34,379 New Zealand Dollar Buy 10/19/11 80,979 88,314 (7,335) Norwegian Krone Sell 10/19/11 2,362,709 2,406,569 43,860 Polish Zloty Sell 10/19/11 1,113,225 1,218,315 105,090 Russian Ruble Sell 10/19/11 629,146 684,530 55,384 Singapore Dollar Sell 10/19/11 771,848 794,413 22,565 South Korean Won Sell 10/19/11 356,280 389,166 32,886 Swedish Krona Sell 10/19/11 2,039,828 2,185,903 146,075 Swiss Franc Sell 10/19/11 1,659,789 1,763,407 103,618 Taiwan Dollar Sell 10/19/11 741,146 775,207 34,061 Thai Baht Buy 10/19/11 18,167 18,785 (618) Turkish Lira Buy 10/19/11 511,454 539,215 (27,761) Citibank, N.A. Australian Dollar Sell 10/19/11 4,107,098 4,440,840 333,742 Brazilian Real Buy 10/19/11 384,910 436,975 (52,065) British Pound Buy 10/19/11 8,131,954 8,293,838 (161,884) Canadian Dollar Buy 10/19/11 40,502 42,676 (2,174) Chilean Peso Sell 10/19/11 245,502 273,890 28,388 Czech Koruna Buy 10/19/11 958,781 1,016,126 (57,345) Danish Krone Buy 10/19/11 1,513,638 1,583,410 (69,772) Euro Buy 10/19/11 5,469,413 5,687,161 (217,748) Hong Kong Dollar Sell 10/19/11 1,252,411 1,251,136 (1,275) Hungarian Forint Buy 10/19/11 844,651 934,116 (89,465) Japanese Yen Sell 10/19/11 605,153 606,371 1,218 Mexican Peso Buy 10/19/11 928,715 1,031,179 (102,464) New Zealand Dollar Sell 10/19/11 518,278 564,627 46,349 Norwegian Krone Sell 10/19/11 216,347 234,724 18,377 Polish Zloty Sell 10/19/11 1,513,434 1,653,616 140,182 Singapore Dollar Sell 10/19/11 35,053 28,205 (6,848) South African Rand Sell 10/19/11 483,473 543,165 59,692 South Korean Won Buy 10/19/11 322,658 352,997 (30,339) Swedish Krona Buy 10/19/11 2,564,816 2,746,305 (181,489) Swiss Franc Sell 10/19/11 1,285,472 1,355,050 69,578 Taiwan Dollar Sell 10/19/11 2,139,035 2,236,341 97,306 Turkish Lira Buy 10/19/11 507,157 534,745 (27,588) Credit Suisse AG Australian Dollar Sell 10/19/11 7,218,958 7,650,300 431,342 Brazilian Real Sell 10/19/11 27,335 30,912 3,577 British Pound Buy 10/19/11 8,145,075 8,221,507 (76,432) Canadian Dollar Sell 10/19/11 2,617,030 2,759,657 142,627 Chilean Peso Buy 10/19/11 117,297 130,973 (13,676) 81 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Czech Koruna Buy 10/19/11 $695,425 $735,015 $(39,590) Euro Sell 10/19/11 10,473,212 10,880,402 407,190 Hungarian Forint Sell 10/19/11 1,188,913 1,257,517 68,604 Indian Rupee Sell 10/19/11 2,134,951 2,256,004 121,053 Japanese Yen Sell 10/19/11 2,928,133 2,909,381 (18,752) Malaysian Ringgit Sell 10/19/11 443,119 457,351 14,232 Mexican Peso Sell 10/19/11 670,560 721,145 50,585 Norwegian Krone Buy 10/19/11 725,627 787,731 (62,104) Polish Zloty Sell 10/19/11 1,775,006 1,942,600 167,594 Russian Ruble Buy 10/19/11 85,187 92,650 (7,463) South African Rand Buy 10/19/11 32,016 36,721 (4,705) South Korean Won Sell 10/19/11 981,092 1,055,628 74,536 Swedish Krona Sell 10/19/11 1,508,130 1,614,620 106,490 Swiss Franc Buy 10/19/11 1,049,259 1,104,546 (55,287) Taiwan Dollar Sell 10/19/11 1,063,643 1,100,470 36,827 Turkish Lira Sell 10/19/11 243,427 256,582 13,155 Deutsche Bank AG Australian Dollar Buy 10/19/11 6,377,072 6,898,711 (521,639) Brazilian Real Sell 10/19/11 117,324 132,834 15,510 British Pound Sell 10/19/11 1,002,026 1,022,359 20,333 Canadian Dollar Buy 10/19/11 2,569,730 2,721,419 (151,689) Chilean Peso Sell 10/19/11 566,682 633,842 67,160 Czech Koruna Sell 10/19/11 628,275 650,215 21,940 Euro Sell 10/19/11 3,630,173 3,781,338 151,165 Hungarian Forint Sell 10/19/11 839,018 928,262 89,244 Malaysian Ringgit Sell 10/19/11 660,813 683,999 23,186 Mexican Peso Buy 10/19/11 889,668 987,153 (97,485) New Zealand Dollar Sell 10/19/11 600,324 654,482 54,158 Norwegian Krone Sell 10/19/11 1,583,615 1,718,609 134,994 Polish Zloty Sell 10/19/11 1,755,845 1,859,777 103,932 Singapore Dollar Buy 10/19/11 1,159,111 1,247,077 (87,966) South Korean Won Sell 10/19/11 580,559 634,441 53,882 Swedish Krona Buy 10/19/11 1,081,248 1,158,884 (77,636) Swiss Franc Buy 10/19/11 2,745,949 2,893,802 (147,853) Taiwan Dollar Sell 10/19/11 759,118 794,551 35,433 Turkish Lira Sell 10/19/11 499,315 526,000 26,685 Goldman Sachs International Australian Dollar Sell 10/19/11 623,088 673,862 50,774 British Pound Buy 10/19/11 1,798,805 1,834,602 (35,797) Canadian Dollar Sell 10/19/11 3,849,711 4,055,861 206,150 Chilean Peso Buy 10/19/11 470,532 525,844 (55,312) Euro Sell 10/19/11 2,062,653 2,112,198 49,545 Hungarian Forint Buy 10/19/11 206,271 227,704 (21,433) Japanese Yen Buy 10/19/11 9,780,001 9,722,004 57,997 82 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Norwegian Krone Sell 10/19/11 $1,472,733 $1,597,550 $124,817 Polish Zloty Buy 10/19/11 209,063 228,458 (19,395) South African Rand Buy 10/19/11 125,626 141,765 (16,139) Swedish Krona Sell 10/19/11 587,008 628,379 41,371 Swiss Franc Sell 10/19/11 4,037,498 4,249,796 212,298 HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 200,306 216,622 (16,316) British Pound Buy 10/19/11 428,263 436,934 (8,671) Euro Sell 10/19/11 3,586,564 3,673,158 86,594 Hong Kong Dollar Sell 10/19/11 3,240,446 3,237,346 (3,100) Indian Rupee Sell 10/19/11 572,603 606,441 33,838 Japanese Yen Sell 10/19/11 4,991,129 4,962,194 (28,935) New Zealand Dollar Sell 10/19/11 356,168 388,300 32,132 Norwegian Krone Buy 10/19/11 969,399 1,051,977 (82,578) Singapore Dollar Buy 10/19/11 4,460,568 4,799,203 (338,635) South Korean Won Buy 10/19/11 1,401,668 1,534,036 (132,368) Swiss Franc Buy 10/19/11 5,122,774 5,389,632 (266,858) Taiwan Dollar Sell 10/19/11 1,354,339 1,416,823 62,484 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 2,123,303 2,296,894 173,591 Brazilian Real Sell 10/19/11 487,007 550,140 63,133 British Pound Buy 10/19/11 8,642,730 8,781,727 (138,997) Canadian Dollar Sell 10/19/11 4,147,684 4,360,932 213,248 Chilean Peso Buy 10/19/11 364,073 405,128 (41,055) Czech Koruna Buy 10/19/11 390,418 413,161 (22,743) Euro Buy 10/19/11 636,964 663,794 (26,830) Hong Kong Dollar Sell 10/19/11 903,184 902,374 (810) Hungarian Forint Sell 10/19/11 1,503,566 1,661,983 158,417 Japanese Yen Buy 10/19/11 6,367,330 6,328,999 38,331 Malaysian Ringgit Sell 10/19/11 41,134 42,490 1,356 Mexican Peso Sell 10/19/11 310,169 344,233 34,064 New Zealand Dollar Buy 10/19/11 731,323 797,423 (66,100) Norwegian Krone Sell 10/19/11 1,213,599 1,315,563 101,964 Polish Zloty Buy 10/19/11 975,466 1,065,148 (89,682) Russian Ruble Buy 10/19/11 155,320 168,857 (13,537) Singapore Dollar Sell 10/19/11 2,382,510 2,564,673 182,163 South African Rand Buy 10/19/11 1,067,395 1,216,729 (149,334) South Korean Won Buy 10/19/11 223,571 247,443 (23,872) Swedish Krona Sell 10/19/11 679,295 727,271 47,976 Swiss Franc Buy 10/19/11 4,265,093 4,492,991 (227,898) Taiwan Dollar Buy 10/19/11 149,694 157,574 (7,880) Thai Baht Buy 10/19/11 42,012 43,497 (1,485) Turkish Lira Sell 10/19/11 454,357 477,802 23,445 83 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 $1,680,577 $1,737,335 $56,758 Brazilian Real Sell 10/19/11 407,487 460,284 52,797 British Pound Sell 10/19/11 6,482,008 6,614,190 132,182 Canadian Dollar Sell 10/19/11 200,691 208,765 8,074 Chilean Peso Sell 10/19/11 37,344 41,706 4,362 Czech Koruna Buy 10/19/11 509,048 538,702 (29,654) Euro Buy 10/19/11 7,280,072 7,584,656 (304,584) Hungarian Forint Buy 10/19/11 729,345 808,356 (79,011) Indian Rupee Sell 10/19/11 1,146,605 1,211,228 64,623 Japanese Yen Buy 10/19/11 8,650,022 8,597,506 52,516 Malaysian Ringgit Buy 10/19/11 636,551 682,481 (45,930) Mexican Peso Sell 10/19/11 1,142,178 1,260,577 118,399 New Zealand Dollar Sell 10/19/11 136,032 148,304 12,272 Norwegian Krone Sell 10/19/11 1,322,601 1,436,838 114,237 Polish Zloty Sell 10/19/11 480,124 525,954 45,830 Russian Ruble Buy 10/19/11 85,196 92,864 (7,668) Singapore Dollar Sell 10/19/11 1,149,927 1,212,927 63,000 South African Rand Sell 10/19/11 1,303,498 1,461,551 158,053 South Korean Won Buy 10/19/11 179,123 180,897 (1,774) Swedish Krona Buy 10/19/11 89,771 96,289 (6,518) Swiss Franc Sell 10/19/11 3,859,620 4,059,261 199,641 Taiwan Dollar Buy 10/19/11 734,630 769,845 (35,215) Turkish Lira Buy 10/19/11 369,599 389,748 (20,149) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 4,197,812 4,518,812 (321,000) Brazilian Real Sell 10/19/11 1,894,361 2,147,635 253,274 British Pound Sell 10/19/11 1,007,337 983,014 (24,323) Canadian Dollar Buy 10/19/11 6,458,507 6,824,669 (366,162) Czech Koruna Sell 10/19/11 448,771 457,417 8,646 Euro Buy 10/19/11 14,631,931 15,248,006 (616,075) Hungarian Forint Sell 10/19/11 1,004,369 1,109,567 105,198 Indonesian Rupiah Sell 10/19/11 582,958 542,193 (40,765) Japanese Yen Buy 10/19/11 4,340,155 4,318,093 22,062 Malaysian Ringgit Buy 10/19/11 259,047 276,358 (17,311) Mexican Peso Sell 10/19/11 259,430 284,304 24,874 Norwegian Krone Sell 10/19/11 400,124 433,871 33,747 Polish Zloty Buy 10/19/11 2,021,843 2,208,114 (186,271) Russian Ruble Buy 10/19/11 155,320 168,854 (13,534) Singapore Dollar Buy 10/19/11 335,679 361,345 (25,666) South African Rand Sell 10/19/11 875,833 982,166 106,333 South Korean Won Sell 10/19/11 498,177 544,413 46,236 Swedish Krona Buy 10/19/11 3,550,971 3,800,219 (249,248) Swiss Franc Sell 10/19/11 427,460 450,313 22,853 Taiwan Dollar Sell 10/19/11 602,249 630,034 27,785 84 FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $452,588,179) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Thai Baht Sell 10/19/11 $104,947 $108,531 $3,584 Turkish Lira Sell 10/19/11 284,464 299,649 15,185 UBS AG Australian Dollar Buy 10/19/11 3,418,080 3,815,773 (397,693) Brazilian Real Buy 10/19/11 856,690 970,181 (113,491) British Pound Buy 10/19/11 4,521,848 4,558,461 (36,613) Canadian Dollar Sell 10/19/11 3,756,738 3,868,788 112,050 Czech Koruna Sell 10/19/11 684,493 720,526 36,033 Euro Sell 10/19/11 3,693,373 3,920,810 227,437 Hungarian Forint Buy 10/19/11 15,093 16,675 (1,582) Indian Rupee Buy 10/19/11 1,290,871 1,366,123 (75,252) Japanese Yen Sell 10/19/11 12,144,467 12,052,655 (91,812) Mexican Peso Sell 10/19/11 240,831 267,366 26,535 New Zealand Dollar Sell 10/19/11 140,759 153,495 12,736 Norwegian Krone Buy 10/19/11 3,522,055 3,826,673 (304,618) Polish Zloty Sell 10/19/11 557,067 548,999 (8,068) Russian Ruble Buy 10/19/11 85,187 92,762 (7,575) Singapore Dollar Buy 10/19/11 1,286,846 1,384,552 (97,706) South African Rand Sell 10/19/11 801,885 899,639 97,754 South Korean Won Buy 10/19/11 47,499 47,968 (469) Swedish Krona Sell 10/19/11 3,081,571 3,299,731 218,160 Swiss Franc Buy 10/19/11 2,480,900 2,613,782 (132,882) Taiwan Dollar Buy 10/19/11 1,053,064 1,101,459 (48,395) Thai Baht Buy 10/19/11 18,163 18,777 (614) Turkish Lira Sell 10/19/11 39,533 41,660 2,127 Westpac Banking Corp. Australian Dollar Sell 10/19/11 1,126,613 1,217,998 91,385 British Pound Sell 10/19/11 5,161,021 5,157,040 (3,981) Canadian Dollar Buy 10/19/11 3,013,146 3,173,462 (160,316) Euro Sell 10/19/11 14,609,015 15,222,902 613,887 Japanese Yen Sell 10/19/11 2,689,778 2,673,379 (16,399) New Zealand Dollar Buy 10/19/11 462,081 503,571 (41,490) Norwegian Krone Sell 10/19/11 2,816,882 3,058,083 241,201 Swedish Krona Sell 10/19/11 2,120,520 2,270,571 150,051 Swiss Franc Sell 10/19/11 1,008,826 1,062,708 53,882 Total 85 FUTURES CONTRACTS OUTSTANDING at 9/30/11 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 39 $3,623,350 Dec-11 $12,611 Australian Government Treasury Bond 10 yr (Short) 5 464,532 Dec-11 5,616 Canadian Government Bond 10 yr (Long) 29 3,691,944 Dec-11 59,597 Euro STOXX 50 Index (Long) 351 10,155,672 Dec-11 (32,815) Euro STOXX 50 Index (Short) 563 16,289,582 Dec-11 (85,009) Euro-Bobl 5 yr (Short) 6 983,391 Dec-11 3,442 Euro-Bund 10 yr (Long) 1 183,170 Dec-11 (701) Euro-Schatz 2 yr (Long) 9 1,324,052 Dec-11 (3,533) Euro-Swiss Franc 3 Month (Short) 7 1,933,427 Dec-11 (13,942) Euro-Swiss Franc 3 Month (Short) 18 4,976,143 Jun-12 (60,369) Euro-Swiss Franc 3 Month (Short) 18 4,973,161 Dec-12 (74,921) Euro-Swiss Franc 3 Month (Short) 18 4,975,149 Mar-12 (47,751) FTSE 100 Index (Long) 299 23,778,390 Dec-11 (723,394) FTSE 100 Index (Short) 153 12,167,537 Dec-11 556,509 Japanese Government Bond 10 yr (Long) 16 29,521,697 Dec-11 (98,144) Japanese Government Bond 10 yr Mini (Long) 91 16,791,646 Dec-11 (53,595) MSCI EAFE Index Mini (Long) 60 4,039,800 Dec-11 (37,020) OMXS 30 Index (Short) 364 4,841,545 Oct-11 (154,461) Russell 2000 Index Mini (Long) 483 30,984,450 Dec-11 (2,780,492) Russell 2000 Index Mini (Short) 46 2,950,900 Dec-11 290,398 S&P 500 Index (Long) 29 8,163,500 Dec-11 (154,399) S&P 500 Index E-Mini (Long) 4,727 266,130,100 Dec-11 (15,903,992) S&P 500 Index E-Mini (Short) 2,393 134,725,900 Dec-11 7,181,130 S&P Mid Cap 400 Index E-Mini (Long) 778 60,598,420 Dec-11 (5,786,266) S&P/TSX 60 Index (Short) 31 3,947,452 Dec-11 342,351 SGX MSCI Singapore Index (Short) 36 1,691,654 Oct-11 20,774 SPI 200 Index (Short) 135 13,097,031 Dec-11 320,288 Tokyo Price Index (Short) 325 31,937,147 Dec-11 (558,426) U.K. Gilt 10 yr (Short) 3 609,231 Dec-11 (11,350) U.S. Treasury Bond 30 yr (Long) 25 3,965,625 Dec-11 398,585 U.S. Treasury Bond 20 yr (Long) 332 47,351,500 Dec-11 1,967,072 U.S. Treasury Bond 20 yr (Short) 4 570,500 Dec-11 (14,258) U.S. Treasury Note 10 yr (Long) 3 390,281 Dec-11 1,401 U.S. Treasury Note 10 yr (Short) 301 39,158,219 Dec-11 (334,416) U.S. Treasury Note 5 yr (Long) 111 13,595,766 Dec-11 9,617 U.S. Treasury Note 5 yr (Short) 359 43,971,891 Dec-11 (56,776) U.S. Treasury Note 2 yr (Long) 176 38,755,750 Dec-11 (37,272) U.S. Treasury Note 2 yr (Short) 162 35,672,906 Dec-11 40,192 Total 86 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. $204,400 Aug-15/4.375 $12,912 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 204,400 Aug-15/4.375 63,352 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 12,217 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 204,400 Aug-15/4.46 65,952 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 5,935,733 Aug-16/5.35 158,781 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 5,935,733 Aug-16/4.35 798,059 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 3,616,372 Aug-16/4.28 155,019 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 3,616,372 Aug-16/4.28 470,996 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 3,829,820 Aug-16/4.68 134,810 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 3,829,820 Aug-16/4.68 592,090 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,191,517 Jul-16/4.67 112,661 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,191,517 Jul-16/4.67 491,494 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 3,191,517 Jul-16/4.80 105,639 87 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. $3,191,517 Jul-16/4.80 $518,302 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,276,607 Jul-16/4.80 42,256 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,276,607 Jul-16/4.80 207,321 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,191,517 Jul-16/4.815 104,682 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,191,517 Jul-16/4.815 521,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 2,996,407 Jul-16/4.79 101,998 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 2,996,407 Jul-16/4.79 485,807 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 3,190,114 Jul-16/4.74 110,952 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 3,190,114 Jul-16/4.74 507,005 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,745,482 Jun-16/4.815 90,244 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,745,482 Jun-16/4.815 451,247 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,568,578 Jun-16/5.12 69,031 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,495,597 Jun-16/4.89 71,030 88 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. $4,467,054 Jun-16/4.575 $84,427 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,568,578 Jun-16/4.12 325,557 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,495,597 Jun-16/4.39 359,648 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 6, 2021. 4,467,054 Jun-16/4.575 388,276 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 3, 2026. 18,028,331 Apr-16/5.02 527,509 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing May 3, 2026. 18,028,331 Apr-16/5.02 3,220,401 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 38,828 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,187,480 Feb-15/5.27 455,805 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,366,486 Aug-14/4.20 61,268 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 2,366,486 Aug-14/4.20 324,422 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,972,071 Jul-14/4.19 51,057 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,972,071 Jul-14/4.19 269,681 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 788,829 Jul-14/4.34 18,577 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,972,071 Jul-14/4.35 46,146 89 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. $788,829 Jul-14/4.34 $116,045 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,972,071 Jul-14/4.35 291,492 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,972,076 Jul-14/4.3725 45,377 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,972,076 Jul-14/4.3725 294,845 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,851,511 Jul-14/4.36 42,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,851,511 Jul-14/4.36 275,394 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,971,205 Jul-14/4.29 47,506 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23, 2024. 1,971,205 Jul-14/4.29 283,499 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 4,114,000 May-12/5.51 1,205,196 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 14,601,126 Dec-11/1.29 75,342 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 14,601,126 Dec-11/1.29 118,707 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 9,910,100 Nov-11/3.425 38,649 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 9,910,100 Nov-11/3.425 1,524,272 90 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.01625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. $4,338,261 Nov-11/4.01625 $651 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.51625% versus the three month USD-LIBOR-BBA maturing November 10, 2041. 4,338,261 Nov-11/3.51625 743,708 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 6,627,503 Oct-11/2.47 — Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 6,627,503 Oct-11/1.97 225,932 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 4,114,000 May-12/5.51 658 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 958,517 May-16/5.11 14,483 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 943,752 May-16/4.86 15,421 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 939,055 May-16/4.60 17,485 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 958,517 May-16/4.11 68,007 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 943,752 May-16/4.36 74,755 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 939,055 May-16/4.60 82,487 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 6,894,306 May-16/4.765 119,203 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 6,894,306 May-16/4.765 647,858 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 2,851,997 May-16/4.7575 48,755 91 WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $14,010,191) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. $4,355,295 May-16/4.745 $72,733 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 10,888,239 May-16/4.77 185,144 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 2,851,997 May-16/4.7575 267,346 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2021. 4,355,295 May-16/4.745 404,171 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 10,888,239 May-16/4.77 1,025,629 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 1,059,846 Nov-11/2.31 85 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 1,059,846 Nov-11/2.31 50,459 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 13,400,000 Jan-12/0.722 147,305 Total TBA SALE COMMITMENTS OUTSTANDING AT 9/30/11 (proceeds receivable $3,275,508) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2041 $3,000,000 10/13/11 $3,256,172 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,260,000 $274,344 8/17/21 4.55% 3 month USD- LIBOR-BBA $(700,968) 5,547,000 358,059 8/19/21 4.475% 3 month USD- LIBOR-BBA (872,473) 189,537,700 21,785 7/8/13 0.68% 3 month USD- LIBOR-BBA (567,020) 92 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $10,813,400 $— 9/23/13 3 month USD- LIBOR-BBA 0.45% $(25,941) 10,649,000 — 9/26/13 3 month USD- LIBOR-BBA 0.5075% (13,729) 1,547,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1825% 10,628 5,913,000 — 10/3/13 3 month USD- LIBOR-BBA 0.54875% (3,311) 2,524,000 — 8/2/21 2.97236% 3 month USD- LIBOR-BBA (213,393) 7,133,000 — 8/9/13 0.553% 3 month USD- LIBOR-BBA (1,326) 16,463,500 (24,648) 2/7/15 1.891% 3 month USD- LIBOR-BBA (647,411) AUD 1,400,000 — 4/18/21 6.10% 6 month AUD- BBR-BBSW (143,864) CAD 864,000 — 9/14/21 2.4075% 3 month CAD- BA-CDOR 162 EUR 8,500,000 — 6/14/13 1 year EUR- EONIA-OIS- COMPOUND 1.711561% 217,197 JPY 402,000,000 — 9/21/21 0.98375% 6 month JPY- LIBOR-BBA 17,691 Barclays Bank PLC $6,164,361 55,787 9/8/16 2.065% 3 month USD- LIBOR-BBA (195,995) 1,225,000 — 9/15/20 2.032% 3 month USD- LIBOR-BBA (5,168) 5,231,500 — 9/19/20 2.12% 3 month USD- LIBOR-BBA (58,959) 1,743,000 — 9/19/41 3 month USD- LIBOR-BBA 3.035% 126,289 2,231,000 — 9/20/20 2.136% 3 month USD- LIBOR-BBA (28,011) 9,029,100 — 9/21/13 3 month USD- LIBOR-BBA 0.4925% (14,132) 8,073,200 — 9/22/13 0.4775% 3 month USD- LIBOR-BBA 15,108 793,000 — 9/22/41 3 month USD- LIBOR-BBA 2.975% 47,275 10,649,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (14,072) 15,401,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (17,134) 14,428,000 — 9/28/21 2.041% 3 month USD- LIBOR-BBA 86,714 48,518,000 — 9/28/13 3 month USD- LIBOR-BBA 0.511043% (61,552) 93 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $70,350,600 $13,266 6/17/13 0.64% 3 month USD- LIBOR-BBA $(209,193) 1,634,700 3,321 6/17/21 3.2% 3 month USD- LIBOR-BBA (176,443) 2,596,800 (539) 6/17/13 3 month USD- LIBOR-BBA 0.64% 7,673 25,454,000 (46,724) 6/17/16 3 month USD- LIBOR-BBA 1.93% 973,952 32,477,600 (66,594) 6/17/21 3 month USD- LIBOR-BBA 3.2% 3,504,893 6,625,300 24,583 6/17/41 4.04% 3 month USD- LIBOR-BBA (1,916,393) 558,000 — 9/29/41 3 month USD- LIBOR-BBA 2.857% 19,161 1,876,000 — 9/29/21 3 month USD- LIBOR-BBA 2.155% 8,291 11,723,000 — 9/30/13 3 month USD- LIBOR-BBA 0.53% (10,639) 1,674,000 — 9/30/21 2.165% 3 month USD- LIBOR-BBA (8,805) 1,949,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25625% 596 927,000 (3,457) 6/17/41 3 month USD- LIBOR-BBA 4.04% 268,121 2,400,000 — 6/20/41 3 month USD- LIBOR-BBA 3.91625% 639,504 6,475,000 — 10/3/13 3 month USD- LIBOR-BBA 0.543% (4,371) 162,000 — 10/3/41 3 month USD- LIBOR-BBA 2.8175% 4,154 18,428,600 — 3/10/18 3.06% 3 month USD- LIBOR-BBA (1,702,936) 11,420,000 — 6/27/41 3 month USD- LIBOR-BBA 3.88882% 2,969,818 17,060,000 — 6/28/13 0.628% 3 month USD- LIBOR-BBA (47,650) 4,976,000 — 6/28/41 3.885% 3 month USD- LIBOR-BBA (1,289,560) 1,580,000 — 6/28/41 3 month USD- LIBOR-BBA 3.88% 407,803 5,290,000 — 6/29/14 3 month USD- LIBOR-BBA 3.85488% 1,338,640 22,025,000 — 6/29/13 0.6425% 3 month USD- LIBOR-BBA (68,094) 2,200,000 — 6/30/14 3 month USD- LIBOR-BBA 3.92% 586,803 18,624,000 — 7/8/13 0.6775% 3 month USD- LIBOR-BBA (56,985) 94 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $678,000 $— 7/12/41 4.0825% 3 month USD- LIBOR-BBA $(202,766) 17,339,000 — 7/12/13 3 month USD- LIBOR-BBA 0.7225% 67,915 4,930,000 — 7/13/41 3.948% 3 month USD- LIBOR-BBA (1,333,896) 28,428,000 — 7/13/13 0.645% 3 month USD- LIBOR-BBA (67,310) 2,555,000 — 7/14/41 3.88% 3 month USD- LIBOR-BBA (654,316) 800,000 — 7/20/41 3 month USD- LIBOR-BBA 3.888% 205,823 3,951,993 (60,861) 9/21/21 3 month USD- LIBOR-BBA 3.14% 317,797 7,886,000 — 7/22/21 3.049% 3 month USD- LIBOR-BBA (729,494) 1,675,200 2,160 3/30/31 3 month USD- LIBOR-BBA 4.17% 416,965 13,993,300 (34,293) 7/22/20 2.86% 3 month USD- LIBOR-BBA (1,129,166) 1,963,000 — 7/25/41 3 month USD- LIBOR-BBA 3.97% 538,138 8,759,000 — 7/28/13 3 month USD- LIBOR-BBA 0.635% 17,397 1,219,000 — 7/28/41 3 month USD- LIBOR-BBA 3.9675% 333,234 1,325,000 — 8/2/41 3.8925% 3 month USD- LIBOR-BBA (340,649) 9,500,000 — 8/3/13 0.5875% 3 month USD- LIBOR-BBA (9,158) 1,770,000 — 8/3/41 3.83375% 3 month USD- LIBOR-BBA (433,004) 800,000 — 8/4/41 3.6108% 3 month USD- LIBOR-BBA (157,953) 528,000 — 8/5/41 3 month USD- LIBOR-BBA 3.58% 100,771 631,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (107,410) 3,321,000 — 8/9/41 3 month USD- LIBOR-BBA 3.49% 569,655 640,000 — 8/9/41 3 month USD- LIBOR-BBA 3.575% 121,257 21,041,000 — 8/17/13 0.45% 3 month USD- LIBOR-BBA 42,096 8,229,000 — 8/17/41 3.343% 3 month USD- LIBOR-BBA (1,150,918) 19,866,000 — 8/17/21 3 month USD- LIBOR-BBA 2.39% 585,579 95 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $38,509,000 $(60,039) 8/17/18 1.81% 3 month USD- LIBOR-BBA $(467,756) 47,151,872 — 8/18/13 0.439% 3 month USD- LIBOR-BBA 105,033 82,035,579 E — 3/21/13 3 month USD- LIBOR-BBA 0.44125% (123,874) 2,239,000 — 8/23/21 2.23667% 3 month USD- LIBOR-BBA (33,233) 1,910,000 (5,062) 7/7/16 3 month USD- LIBOR-BBA 2.0025% 74,825 2,160,000 (8,856) 8/8/16 3 month USD- LIBOR-BBA 2.065% 83,778 2,330,000 (13,339) 9/8/16 3 month USD- LIBOR-BBA 2.14% 90,376 3,000,000 — 8/31/21 2.41% 3 month USD- LIBOR-BBA (90,444) 1,296,000 — 9/6/20 2.231% 3 month USD- LIBOR-BBA (27,993) 1,302,000 — 9/6/41 3.2375% 3 month USD- LIBOR-BBA (151,134) 14,801,000 — 9/6/13 3 month USD- LIBOR-BBA 0.48875% (21,804) 3,090,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 22,934 3,090,000 — 9/8/21 3 month USD- LIBOR-BBA 2.18% 25,796 6,836,000 — 9/8/21 2.186% 3 month USD- LIBOR-BBA (60,855) 9,806,000 — 9/8/13 3 month USD- LIBOR-BBA 0.52875% (6,919) 2,919,000 — 9/8/41 3 month USD- LIBOR-BBA 2.958% 166,603 1,562,000 — 9/12/20 2.032% 3 month USD- LIBOR-BBA (6,880) 7,154,000 — 9/13/13 0.52% 3 month USD- LIBOR-BBA 6,474 4,071,000 — 9/13/21 2.145% 3 month USD- LIBOR-BBA (19,311) 748,000 — 9/13/41 2.975% 3 month USD- LIBOR-BBA (45,096) AUD 14,650,000 — 3/21/16 5.57% 6 month AUD- BBR-BBSW (671,552) AUD 11,140,000 — 3/21/21 6 month AUD- BBR-BBSW 5.88% 896,332 AUD 2,200,000 — 4/21/21 6.0675% 6 month AUD- BBR-BBSW (219,284) 96 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 14,930,000 $— 6/15/13 1 year EUR- EONIA-OIS- COMPOUND 1.67% $360,267 EUR 18,662,500 — 6/15/13 1.95% 3 month EUR- EURIBOR- REUTERS (438,075) EUR 1,441,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.532% 367 EUR 486,000 — 10/4/21 2.542% 6 month EUR- EURIBOR- REUTERS (613) GBP 2,140,000 — 9/26/21 6 month GBP- LIBOR-BBA 2.54% (16,280) GBP 5,110,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (306,383) GBP 2,287,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (236,643) GBP 7,730,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 639,434 Citibank, N.A. $5,035,000 — 9/23/13 3 month USD- LIBOR-BBA 0.459% (11,213) 1,140,000 — 9/23/21 3 month USD- LIBOR-BBA 2.136% 3,563 2,388,800 (1,102) 9/26/13 0.49% 3 month USD- LIBOR-BBA 2,820 696,100 8,230 9/26/21 2.09% 3 month USD- LIBOR-BBA 9,177 1,605,000 — 9/30/18 1.73625% 3 month USD- LIBOR-BBA (3,961) 4,446,000 — 9/30/16 3 month USD- LIBOR-BBA 1.25375% (647) 10,020,000 — 10/3/13 0.55625% 3 month USD- LIBOR-BBA 4,108 8,111,500 — 10/3/20 3 month USD- LIBOR-BBA 2.04% 28,066 7,332,500 — 10/3/21 2.159% 3 month USD- LIBOR-BBA (32,410) 441,000 — 10/3/41 3 month USD- LIBOR-BBA 2.804% 10,120 56,600,000 — 7/8/13 0.675% 3 month USD- LIBOR-BBA (170,819) 12,300,000 — 7/8/21 3.2325% 3 month USD- LIBOR-BBA (1,360,779) 900,000 — 7/8/41 3 month USD- LIBOR-BBA 4.0425% 261,873 9,194,500 578,334 7/26/21 4.5475% 3 month USD- LIBOR-BBA (1,543,204) 97 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $18,389,000 $1,157,128 7/26/21 4.52% 3 month USD- LIBOR-BBA $(3,039,247) 54,100,000 — 8/5/13 0.5725% 3 month USD- LIBOR-BBA (33,422) 30,500,000 — 8/5/16 3 month USD- LIBOR-BBA 1.505% 478,433 300,000 — 8/5/41 3 month USD- LIBOR-BBA 3.5875% 57,731 10,400,000 — 8/5/21 2.725% 3 month USD- LIBOR-BBA (638,707) 687,000 — 8/5/16 3 month USD- LIBOR-BBA 1.4925% 10,358 493,000 — 8/8/41 3.5825% 3 month USD- LIBOR-BBA (94,227) 1,366,000 — 8/8/41 3.517% 3 month USD- LIBOR-BBA (242,211) 48,500,000 — 9/9/13 0.525% 3 month USD- LIBOR-BBA 37,976 27,300,000 — 9/9/16 3 month USD- LIBOR-BBA 1.1925% (50,153) 10,000,000 — 9/9/21 2.225% 3 month USD- LIBOR-BBA (124,239) 8,520,000 549,114 8/17/21 4.49% 3 month USD- LIBOR-BBA (1,354,366) SEK 4,806,000 — 10/3/21 2.555% 3 month SEK- STIBOR-SIDE (4,297) SEK 4,884,000 — 10/4/21 2.5% 3 month SEK- STIBOR-SIDE (803) SEK 15,395,000 — 7/8/16 3.275% 3 month SEK- STIBOR-SIDE (115,318) SEK 15,847,000 — 7/11/16 3.2825% 3 month SEK- STIBOR-SIDE (119,444) Credit Suisse International $105,284,700 (51,260) 5/27/16 3 month USD- LIBOR-BBA 2.02% 4,770,171 33,110,200 8,518 5/27/21 3 month USD- LIBOR-BBA 3.21% 3,738,154 21,578,000 — 9/20/13 0.52125% 3 month USD- LIBOR-BBA 20,458 14,249,600 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 19,936 2,904,000 — 9/29/13 0.52375% 3 month USD- LIBOR-BBA 2,966 11,356,100 — 10/3/20 3 month USD- LIBOR-BBA 2.055% 53,601 10,265,500 — 10/3/21 2.172% 3 month USD- LIBOR-BBA (57,589) 2,700 (5) 3/14/20 3 month USD- LIBOR-BBA 3.42% 319 98 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $14,300,000 E $— 3/21/13 1.15625% 3 month USD- LIBOR-BBA $(79,937) 255,300 (32) 2/24/14 1.53% 3 month USD- LIBOR-BBA (5,869) 15,342,100 (5,383) 2/24/19 3.35% 3 month USD- LIBOR-BBA (1,759,560) 1,910,000 — 8/18/41 3.3688% 3 month USD- LIBOR-BBA (277,362) 4,244,000 — 8/18/21 3 month USD- LIBOR-BBA 2.4055% 130,865 21,787,000 — 8/18/13 0.4385% 3 month USD- LIBOR-BBA 48,762 209,000 — 8/24/41 3.0775% 3 month USD- LIBOR-BBA (17,415) 16,719,200 — 8/31/13 3 month USD- LIBOR-BBA 0.493% (21,921) 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 52,649,700 — 8/31/13 3 month USD- LIBOR-BBA 0.5125% (48,589) 17,376,900 — 8/31/21 2.43125% 3 month USD- LIBOR-BBA (562,978) 5,529,100 — 8/31/41 3 month USD- LIBOR-BBA 3.264% 680,533 3,090,000 — 9/8/21 3 month USD- LIBOR-BBA 2.17% 22,934 408,000 — 9/14/41 3 month USD- LIBOR-BBA 2.944% 21,905 CHF 2,905,000 — 9/28/21 6 month CHF- LIBOR-BBA 1.405% (16,129) GBP 5,112,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 252,777 MXN 23,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 25,842 Deutsche Bank AG $1,281,000 — 9/14/41 3 month USD- LIBOR-BBA 2.95% 70,392 3,700,000 — 9/19/14 3 month USD- LIBOR-BBA 0.6625% (6,948) 3,640,000 — 9/27/18 3 month USD- LIBOR-BBA 1.515% (44,341) 15,401,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (16,980) 1,407,000 — 9/29/21 3 month USD- LIBOR-BBA 2.165% 7,513 8,056,000 — 7/1/16 3 month USD- LIBOR-BBA 1.955% 321,108 1,547,000 — 9/30/21 3 month USD- LIBOR-BBA 2.1875% 11,340 99 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $12,978,400 $— 10/3/20 3 month USD- LIBOR-BBA 2.034% $38,416 11,732,000 — 10/3/21 2.153% 3 month USD- LIBOR-BBA (45,286) 1,970,000 — 10/4/13 3 month USD- LIBOR-BBA 0.56125% (649) 153,657,400 (83,823) 7/18/14 0.96% 3 month USD- LIBOR-BBA (1,440,518) 34,371,900 52,306 7/18/21 3 month USD- LIBOR-BBA 3.04% 3,214,319 1,571,000 — 7/21/21 3 month USD- LIBOR-BBA 3.057% 146,606 28,814,000 — 7/27/13 0.6325% 3 month USD- LIBOR-BBA (56,108) 868,000 — 7/27/41 3.95% 3 month USD- LIBOR-BBA (234,169) 569,906 — 8/8/20 2.547% 3 month USD- LIBOR-BBA (28,783) 7,133,000 — 8/9/13 0.5525% 3 month USD- LIBOR-BBA (1,257) 1,118,025 — 8/10/41 3 month USD- LIBOR-BBA 3.455% 183,432 18,674,800 — 8/12/16 3 month USD- LIBOR-BBA 1.255% 56,182 12,023,300 2,120 12/31/14 1.91% 3 month USD- LIBOR-BBA (487,539) 2,984,700 — 8/12/41 3.32% 3 month USD- LIBOR-BBA (404,156) 11,436,000 — 8/15/41 3.300791% 3 month USD- LIBOR-BBA (1,499,420) 2,894,900 — 8/16/21 3 month USD- LIBOR-BBA 2.4775% 108,982 1,682,800 — 8/16/16 3 month USD- LIBOR-BBA 1.24% 3,398 989,800 — 8/16/41 3 month USD- LIBOR-BBA 3.36% 142,055 292,000 — 8/18/41 3.37% 3 month USD- LIBOR-BBA (42,476) 5,030,300 — 8/22/21 3 month USD- LIBOR-BBA 2.218% 66,309 4,940,500 — 8/24/16 1.23% 3 month USD- LIBOR-BBA (4,983) 8,291,300 — 8/24/21 2.271% 3 month USD- LIBOR-BBA (148,651) 5,324,000 — 8/24/41 3 month USD- LIBOR-BBA 3.081% 447,541 48,531,800 — 8/30/13 3 month USD- LIBOR-BBA 0.5075% (50,116) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $7,832,300 $— 8/30/21 2.4075% 3 month USD- LIBOR-BBA $(234,598) 1,649,200 — 8/30/41 3 month USD- LIBOR-BBA 3.2425% 194,125 21,261,700 — 8/31/13 3 month USD- LIBOR-BBA 0.4925% (28,098) 8,795,100 — 9/12/13 3 month USD- LIBOR-BBA 0.5% (11,371) 7,455,700 — 9/12/21 3 month USD- LIBOR-BBA 2.2125% 82,161 4,322,500 — 9/12/41 3.065% 3 month USD- LIBOR-BBA (342,817) 3,155,000 — 9/14/16 1.175% 3 month USD- LIBOR-BBA 9,487 628,794 (20,121) 8/25/41 3 month USD- LIBOR-BBA 4.09% 166,397 1,062,000 — 6/1/16 3 month USD- LIBOR-BBA 1.937% 43,962 EUR 20,010,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (2,503,186) KRW 1,891,000,000 — 8/16/16 3 month KRW- CD-KSDA- BLOOMBERG 3.42% (1,945) KRW 1,887,000,000 — 5/9/16 4.115% 3 month KRW- CD-KSDA- BLOOMBERG (47,537) KRW 1,887,000,000 — 4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (49,076) KRW 1,871,000,000 — 4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (48,951) MXN 23,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 33,134 Goldman Sachs International $5,231,500 — 9/19/20 2.13375% 3 month USD- LIBOR-BBA (64,947) 1,743,000 — 9/19/41 3 month USD- LIBOR-BBA 3.05% 131,788 635,000 — 9/20/41 3.065% 3 month USD- LIBOR-BBA (49,974) 180,800 (1,215) 2/15/31 3 month USD- LIBOR-BBA 4.43% 51,706 10,406,400 — 9/21/13 0.5% 3 month USD- LIBOR-BBA 14,559 2,481,000 — 9/21/21 3 month USD- LIBOR-BBA 2.188% 20,021 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $9,438,400 $— 9/23/13 3 month USD- LIBOR-BBA 0.4525% $(22,166) 8,580,000 — 9/26/13 3 month USD- LIBOR-BBA 0.50625% (11,235) 1,352,000 — 9/26/21 3 month USD- LIBOR-BBA 1.93875% (20,686) 2,300,000 — 6/16/16 3 month USD- LIBOR-BBA 1.93% 92,308 9,243,924 (336,017) 9/29/41 3 month USD- LIBOR-BBA 3.99% 2,183,428 65,000 — 9/28/41 2.69625% 3 month USD- LIBOR-BBA (38) 13,966,000 — 9/28/13 3 month USD- LIBOR-BBA 0.5125% (17,283) 1,742,000 — 9/29/21 3 month USD- LIBOR-BBA 2.15125% 7,106 1,388,000 — 10/3/13 3 month USD- LIBOR-BBA 0.558% (514) 542,000 — 7/1/41 3 month USD- LIBOR-BBA 4.02625% 156,171 13,427,000 — 7/1/16 3 month USD- LIBOR-BBA 1.9625% 540,144 7,039,200 — 7/19/21 3 month USD- LIBOR-BBA 3.075% 669,827 104,577,000 (44,455) 7/20/16 3 month USD- LIBOR-BBA 1.79% 3,157,776 441,000 — 7/21/41 3.935% 3 month USD- LIBOR-BBA (117,794) 17,752,000 — 7/21/13 3 month USD- LIBOR-BBA 0.665% 47,239 2,588,000 — 7/25/21 3 month USD- LIBOR-BBA 3.0675% 243,184 4,000 — 7/25/41 3 month USD- LIBOR-BBA 3.9325% 1,065 13,612,000 — 7/25/13 0.65625% 3 month USD- LIBOR-BBA (33,217) 14,688,400 E — 3/19/13 1.09375% 3 month USD- LIBOR-BBA (73,001) 2,686,000 — 7/25/21 3 month USD- LIBOR-BBA 3.127% 267,190 9,120,000 — 7/26/21 3.09125% 3 month USD- LIBOR-BBA (876,346) 8,038,000 — 7/26/13 3 month USD- LIBOR-BBA 0.63% 15,326 3,578,000 — 7/26/41 3 month USD- LIBOR-BBA 3.93625% 955,026 1,557,000 — 7/28/41 3.935% 3 month USD- LIBOR-BBA (414,956) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,312,000 $— 8/2/41 3.8725% 3 month USD- LIBOR-BBA $(331,766) 2,103,000 — 8/2/21 3.00125% 3 month USD- LIBOR-BBA (183,409) 1,575,000 — 8/2/41 3.81625% 3 month USD- LIBOR-BBA (379,573) 1,307,000 — 8/3/41 3.754% 3 month USD- LIBOR-BBA (297,717) 18,785,000 — 8/4/13 0.58875% 3 month USD- LIBOR-BBA (17,961) 607,000 — 8/4/41 3.718% 3 month USD- LIBOR-BBA (133,583) 1,380,000 — 8/4/41 3.711% 3 month USD- LIBOR-BBA (301,668) 1,410,000 — 8/4/41 3.6225% 3 month USD- LIBOR-BBA (281,887) 1,394,000 — 8/5/41 3.593% 3 month USD- LIBOR-BBA (269,871) 631,000 — 8/9/41 3.48375% 3 month USD- LIBOR-BBA (107,410) 962,000 — 8/9/41 3 month USD- LIBOR-BBA 3.54% 175,155 1,794,000 — 8/10/41 3.435% 3 month USD- LIBOR-BBA (286,770) 12,175,500 (35,011) 8/11/21 2.55% 3 month USD- LIBOR-BBA (579,954) 1,350,500 — 8/15/41 3.2475% 3 month USD- LIBOR-BBA (161,893) 1,874,600 — 8/15/41 3.365% 3 month USD- LIBOR-BBA (271,172) 5,789,800 — 8/16/21 3 month USD- LIBOR-BBA 2.47% 213,915 540,000 — 8/24/41 3 month USD- LIBOR-BBA 3.075% 44,709 2,670,000 — 8/24/21 2.2625% 3 month USD- LIBOR-BBA (45,763) 10,490,000 — 8/24/16 3 month USD- LIBOR-BBA 1.235% 13,152 3,000,000 — 8/31/21 2.407% 3 month USD- LIBOR-BBA (90,444) 564,000 — 9/1/20 2.225% 3 month USD- LIBOR-BBA (12,139) 1,263,000 — 9/1/41 3.195% 3 month USD- LIBOR-BBA (135,799) 1,146,000 — 9/6/21 2.2575% 3 month USD- LIBOR-BBA (17,921) 66,513,400 168,593 5/20/16 3 month USD- LIBOR-BBA 2.00% 3,178,784 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $192,000 $— 9/13/41 3 month USD- LIBOR-BBA 3.023% $13,515 EUR 6,440,000 — 6/21/13 1 year EUR- EONIA-OIS- COMPOUND 1.632% 147,915 EUR 2,100,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 3,142 EUR 20,000,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 29,928 EUR 11,220,000 — 5/26/13 2.224% 6 month EUR- EURIBOR- REUTERS (208,771) GBP 4,393,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 8,373 GBP 2,287,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% (37,642) GBP 4,151,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA 20,557 GBP 3,986,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (221,561) GBP 3,986,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (187,187) KRW 3,060,000,000 — 9/19/16 3.395% 3 month KRW- CD-KSDA- BLOOMBERG 5,981 KRW 3,007,000,000 — 7/11/16 4.035% 3 month KRW- CD-KSDA- BLOOMBERG (69,591) KRW 1,808,000,000 — 4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (46,008) KRW 3,456,929,000 — 8/2/16 3 month KRW- CD-KSDA- BLOOMBERG 3.845% 54,023 SEK 3,620,000 — 9/9/21 2.65% 3 month SEK- STIBOR-SIDE (7,785) JPMorgan Chase Bank, N.A. $7,717,700 — 3/9/26 3 month USD- LIBOR-BBA 4.07% 1,584,454 28,600,000 E — 3/21/13 1.1685% 3 month USD- LIBOR-BBA (163,306) 23,700,000 E — 3/22/13 1.185% 3 month USD- LIBOR-BBA (139,356) 13,582,000 — 9/27/13 3 month USD- LIBOR-BBA 0.51375% (16,067) 15,401,000 — 9/27/13 3 month USD- LIBOR-BBA 0.5175% (16,980) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $3,985,000 $(133,498) 9/8/41 3 month USD- LIBOR-BBA 4.0275% $991,343 2,261,000 — 7/14/16 3 month USD- LIBOR-BBA 1.8325% 74,778 5,031,000 — 7/19/21 3.074% 3 month USD- LIBOR-BBA (478,270) 3,618,000 — 9/29/21 3 month USD- LIBOR-BBA 2.18% 24,316 1,530,000 — 9/30/21 3 month USD- LIBOR-BBA 2.203% 13,404 2,895,000 — 10/3/21 3 month USD- LIBOR-BBA 2.184% 19,454 6,074,000 — 10/4/13 3 month USD- LIBOR-BBA 0.58% 257 51,751,400 72,533 8/3/15 1.23% 3 month USD- LIBOR-BBA (575,918) 1,138,000 — 8/8/41 3.466% 3 month USD- LIBOR-BBA (189,532) 683,000 — 8/8/41 3.4275% 3 month USD- LIBOR-BBA (108,202) 479,000 — 8/9/41 3.485% 3 month USD- LIBOR-BBA (81,657) 3,593,000 — 8/23/21 2.243% 3 month USD- LIBOR-BBA (55,438) 3,561,000 — 8/23/41 3 month USD- LIBOR-BBA 3.088% 304,897 15,050,000 — 8/23/13 3 month USD- LIBOR-BBA 0.485% (20,668) 1,228,000 — 8/30/21 3 month USD- LIBOR-BBA 2.4225% 38,480 17,009,400 — 8/31/13 3 month USD- LIBOR-BBA 0.5% (19,940) 19,608,000 1,228,931 7/26/21 4.46% 3 month USD- LIBOR-BBA (3,136,827) 19,608,000 1,231,382 7/26/21 4.525% 3 month USD- LIBOR-BBA (3,252,169) 29,412,000 1,861,265 7/27/21 4.745% 3 month USD- LIBOR-BBA (5,460,069) 1,435,000 — 9/2/41 3 month USD- LIBOR-BBA 3.187% 151,757 6,472,000 — 9/14/21 3 month USD- LIBOR-BBA 2.124% 17,611 5,720,000 — 9/14/21 2.1575% 3 month USD- LIBOR-BBA (33,215) 282,000 — 9/15/41 2.984% 3 month USD- LIBOR-BBA (17,490) 1,505,000 — 9/19/21 3 month USD- LIBOR-BBA 2.266% 23,175 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $1,368,000 $— 9/19/16 3 month USD- LIBOR-BBA 1.231% $(791) CAD 2,962,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 6,128 CAD 4,752,000 — 9/21/21 3 month CAD- BA-CDOR 2.3911% (9,831) CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 4,965 CAD 1,125,000 — 9/27/21 3 month CAD- BA-CDOR 2.415% (406) EUR 14,930,000 — 6/13/13 1 year EUR- EONIA-OIS- COMPOUND 1.74% 378,769 EUR 14,930,000 — 6/13/13 1.9865% 3 month EUR- EURIBOR- REUTERS (363,767) JPY 499,000,000 — 2/22/21 1.36375% 6 month JPY- LIBOR-BBA (257,035) JPY 751,800,000 — 5/25/15 0.674375% 6 month JPY- LIBOR-BBA (108,907) JPY 749,720,000 — 9/16/15 6 month JPY- LIBOR-BBA 0.59125% 68,901 JPY 293,300,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 120,729 JPY 394,300,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (81,024) JPY 163,000,000 — 9/12/21 1.02375% 6 month JPY- LIBOR-BBA (2,174) MXN 8,850,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (5,317) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (6,801) MXN 3,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 5,454 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO 62,330 MXN 12,390,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 1,595 UBS, AG AUD 3,503,000 — 9/27/21 6 month AUD- BBR-BBSW 4.79% (8,490) AUD 3,130,000 — 9/27/16 4.46% 6 month AUD- BBR-BBSW 2,353 CHF 15,261,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (209,356) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 449,485 $— 7/30/12 3 month USD- A basket (GDX) $(1,304,484) LIBOR-BBA of common stocks Barclays Bank PLC $4,420,000 — 4/7/16 (2.63%) USA Non Revised (158,877) Consumer Price Index - Urban (CPI-U) 1,515,472 — 1/12/40 4.50% (1 month Synthetic MBX (1,803) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,534,520 — 1/12/41 5.00% (1 month Synthetic MBX (7,109) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 148,069 — 1/12/41 4.50% (1 month Synthetic MBX (246) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,265,961 — 1/12/41 5.00% (1 month Synthetic MBX (3,551) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 238,506 — 1/12/41 4.50% (1 month Synthetic MBX (396) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 263,284 — 1/12/40 5.00% (1 month Synthetic MBX (697) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 854,957 — 1/12/40 5.00% (1 month Synthetic MBX (2,263) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 619,576 — 1/12/40 5.00% (1 month Synthetic MBX (1,640) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,376,854 — 1/12/41 5.00% (1 month Synthetic TRS (28,887) USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 180,605 — 1/12/40 (5.00%) 1 month Synthetic TRS 2,490 USD-LIBOR Index 5.00% 30 year Fannie Mae pools TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. units 390 $— 4/11/12 3 month USD- Russell 1000 $51,404 LIBOR-BBA Total Return Index minus 0.05% $1,405,373 — 1/12/41 5.00% (1 month Synthetic MBX (3,942) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 1,162 — 4/11/12 (3 month USD- A basket (11,259,468) LIBOR-BBA plus (CGPUTQL1) 0.10%) of common stocks GBP 4,150,000 — 5/18/13 (3.38%) GBP Non-revised 78,481 UK Retail Price Index units 25,929 — 4/11/12 3 month USD- Russell 2000 13,718,782 LIBOR-BBA Total Return Index minus 0.05% units 1,082 — 4/11/12 (3 month USD- Russell 2000 593,310 LIBOR-BBA) Total Return Index Credit Suisse International $5,185,552 — 1/12/41 4.50% (1 month Synthetic MBX (6,186) USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 70,114 — 1/12/40 5.00% (1 month Synthetic TRS (967) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 2,530,000 — 3/1/16 2.47% USA Non Revised 55,483 Consumer Price Index - Urban (CPI-U) 1,897,500 — 3/3/16 2.45% USA Non Revised 39,866 Consumer Price Index - Urban (CPI-U) JPMorgan Chase Bank, N.A. shares 966,887 — 10/20/11 (3 month USD- iShares MSCI (11,494,998) LIBOR-BBA plus Emerging Markets 5 bp) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 17 Version 1 Index B+ $90,128 $955,000 12/20/16 500 bp $(25,506) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (10,504) 1,180,000 12/20/19 (100 bp) 186,921 DJ CDX NA HY Series 17 Version 1 Index B+ 3,145,716 31,655,000 12/20/16 500 bp (687,177) Deutsche Bank AG DJ CDX NA HY Series 17 Version 1 Index B+ 5,405,505 51,481,000 12/20/16 500 bp (827,986) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 435,000 9/20/13 715 bp 45,123 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 477 bp 22,963 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 535 bp 32,016 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $340,000 9/20/13 495 bp 14,633 Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 1,195,000 3/20/13 680 bp (1,141,282) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 2,063,920 $20,769,000 12/20/16 500 bp (450,860) Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1 — (40,625) EUR 3,414,000 12/20/14 (500 bp) 175,666 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $26,287,240 $21,548,828 $— Capital goods 31,390,499 18,873,636 51,274 Communication services 29,198,664 12,028,916 — Conglomerates 6,656,849 2,592,350 — Consumer cyclicals 68,413,490 25,371,997 693 Consumer staples 51,051,429 23,720,836 — Energy 56,027,345 20,010,164 — Financials 74,406,662 47,348,180 — Health care 67,881,573 18,672,621 — Technology 87,446,836 14,338,705 — Transportation 3,884,275 5,829,209 — Utilities and power 17,377,068 8,868,485 — Total common stocks Asset-backed securities — 19,367,600 — Commodity linked notes — 20,317,941 — Convertible bonds and notes — 424,203 — Convertible preferred stocks — 726,855 — Corporate bonds and notes — 175,429,488 172,119 Foreign government bonds and notes — 11,597,961 — Investment companies 50,800,608 — — Mortgage-backed securities — 50,510,835 — Municipal bonds and notes — 206,924 — Preferred stocks — 597,006 — Purchased options outstanding — 14,614,576 — Senior loans — 6,179,029 — U.S. Government and agency mortgage obligations — 104,544,350 — U.S. Treasury obligations — 493,783 — Warrants — 713 11,802 Short-term investments 232,267,965 230,854,326 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,327,236 $— Futures contracts (15,813,719) — — Written options — (21,198,303) — TBA sale commitments — (3,256,172) — Interest rate swap contracts — (16,396,957) — Total return swap contracts — (9,735,698) — Credit default contracts — (13,309,629) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Statement of assets and liabilities 9/30/11 ASSETS Investment in securities, at value, including $54,390,525 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,407,715,327) $1,368,946,913 Affiliated issuers (identified cost $289,448,995) (Notes 1 and 6) 289,448,995 Cash 253,554 Foreign currency (cost $1,251,086) (Note 1) 1,203,070 Dividends, interest and other receivables 6,961,475 Receivable for shares of the fund sold 2,184,714 Receivable for investments sold 31,850,023 Receivable for sales of delayed delivery securities (Notes 1) 3,471,320 Unrealized appreciation on swap contracts (Note 1) 64,454,927 Unrealized appreciation on forward currency contracts (Note 1) 11,677,658 Premium paid on swap contracts (Note 1) 1,087,463 Total assets LIABILITIES Payable for variation margin (Note 1) 6,290,948 Payable for investments purchased 14,956,543 Payable for purchases of delayed delivery securities (Notes 1) 103,854,517 Payable for shares of the fund repurchased 22,172,263 Payable for compensation of Manager (Note 2) 760,096 Payable for investor servicing fees (Note 2) 225,830 Payable for custodian fees (Note 2) 143,853 Payable for Trustee compensation and expenses (Note 2) 255,939 Payable for administrative services (Note 2) 7,901 Payable for distribution fees (Note 2) 953,062 Unrealized depreciation on forward currency contracts (Note 1) 9,350,422 Written options outstanding, at value (premiums received $14,010,191) (Notes 1 and 3) 21,198,303 Premium received on swap contracts (Note 1) 18,377,028 Unrealized depreciation on swap contracts (Note 1) 86,607,646 TBA sale commitments, at value (proceeds receivable $3,275,508) (Note 1) 3,256,172 Collateral on certain derivative contracts, at value (Note 1) 1,008,163 Collateral on securities loaned, at value (Note 1) 57,181,030 Other accrued expenses 378,440 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $1,833,440,991 Distributions in excess of net investment income (Note 1) (8,012,466) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (309,276,715) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (81,589,854) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,004,060,166 divided by 93,092,768 shares) $10.79 Offering price per class A share (100/94.25 of $10.79)* $11.45 Net asset value and offering price per class B share ($130,729,770 divided by 12,327,951 shares)** $10.60 Net asset value and offering price per class C share ($115,473,544 divided by 11,122,774 shares)** $10.38 Net asset value and redemption price per class M share ($23,401,938 divided by 2,208,956 shares) $10.59 Offering price per class M share (100/96.50 of $10.59)* $10.97 Net asset value, offering price and redemption price per class R share ($13,214,521 divided by 1,246,149 shares) $10.60 Net asset value, offering price and redemption price per class Y share ($147,682,017 divided by 13,573,952 shares) $10.88 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Statement of operations Year ended 9/30/11 INVESTMENT INCOME Interest (including interest income of $361,133 from investments in affiliated issuers) (Note 6) $25,035,756 Dividends (net of foreign tax of $897,244) 21,150,288 Securities lending (Note 1) 329,666 Total investment income EXPENSES Compensation of Manager (Note 2) 10,514,076 Investor servicing fees (Note 2) 3,619,905 Custodian fees (Note 2) 348,452 Trustee compensation and expenses (Note 2) 145,199 Administrative services (Note 2) 51,577 Distribution fees — Class A (Note 2) 3,032,207 Distribution fees — Class B (Note 2) 1,698,670 Distribution fees — Class C (Note 2) 1,394,363 Distribution fees — Class M (Note 2) 219,319 Distribution fees — Class R (Note 2) 76,097 Other 792,231 Total expenses Expense reduction (Note 2) (111,675) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 95,951,516 Net realized loss on swap contracts (Note 1) (12,105,884) Net realized gain on futures contracts (Note 1) 20,864,663 Net realized loss on foreign currency transactions (Note 1) (16,461,901) Net realized gain on written options (Notes 1 and 3) 7,572,137 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,882,052) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (175,299,317) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/11 Year ended 9/30/10 Operations: Net investment income $24,735,289 $28,382,948 Net realized gain on investments and foreign currency transactions 95,820,531 158,501,826 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (177,181,369) (9,321,258) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (43,801,232) (48,387,622) Class B (5,116,040) (7,193,779) Class C (4,215,119) (5,054,207) Class M (975,553) (1,199,621) Class R (512,268) (496,570) Class Y (6,748,213) (10,091,298) Increase in capital from settlement payments (Note 8) 71,106 54,004 Redemption fees (Note 1) — 2,190 Decrease from capital share transactions (Note 4) (125,435,755) (172,613,693) Total decrease in net assets NET ASSETS Beginning of year 1,677,920,579 1,745,337,659 End of year (including distributions in excess of net investment income of $8,012,466 and undistributed net investment income of $29,688,227, respectively) The accompanying notes are an integral part of these financial statements. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 September 30, 2007 .22 1.68 (.08) — — e — 1.14 i 1.52 i 81 Class B September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 September 30, 2007 .11 1.64 — e — 1.89 i .76 i 81 Class C September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 September 30, 2007 .11 1.61 — e — — e — e — 1.89 i .77 i 81 Class M September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 September 30, 2007 .14 1.65 (.02) — — e — 1.64 i 1.00 i 81 Class R September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 September 30, 2007 .18 1.66 (.06) — — e — 1.39 i 1.28 i 81 Class Y September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 September 30, 2007 .26 1.69 (.11) — — e — .89 i 1.75 i 81 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 116 117 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 September 30, 2007 0.01 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. Notes to financial statements 9/30/11 Note 1: Significant accounting policies Putnam Dynamic Asset Allocation Growth Fund (the fund) (which will change its name from Putnam Asset Allocation: Growth Portfolio effective November 30, 2011), is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing mainly in a diversified portfolio of equity securities (growth or value stocks or both) of both U.S. and foreign companies of any size. Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in a diversified portfolio of fixed income investments, including both U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. Effective August 2, 2010 this redemption fee no longer applied to shares redeemed. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2010 through September 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the returns on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $246,600,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $746,800,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $210,500,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,389,200,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $12,969,112 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $57,085,030 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $52,098,137. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $54,390,525 and the fund received cash collateral of $57,181,030. R) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. S) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. T) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $318,127,438 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $271,648,791 September 30, 2017 46,478,647 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2012 $17,724,551 of losses recognized during the period from November 1, 2010 to September 30, 2011. U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, post-October loss deferrals, unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,067,557 to increase distributions in excess of net investment income and $62,418 to increase paid-in-capital, with a decrease to accumulated net realized losses of $1,005,139. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $98,132,003 Unrealized depreciation (143,658,541) Net unrealized depreciation (45,526,538) Capital loss carryforward (318,127,438) Post-October loss (17,724,551) Cost for federal income tax purposes $1,703,922,446 V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $6,731 under the expense offset arrangements and by $104,944 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,229, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $271,202 and $3,561 from the sale of classA and classM shares, respectively, and received $146,939 and $5,180 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $331 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,276,909,302 and $1,414,254,998, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written equity Written equity option contract option premiums option contract option premiums amounts received amounts received Written options USD 339,030,960 $18,384,813 — $— outstanding at the CHF — $— — $— beginning of the reporting period Options USD 385,089,355 16,074,543 1,116,610 1,272,935 opened CHF 53,600,000 58,519 — — Options USD (325,277,371) (16,480,677) — — exercised CHF — Options USD — expired CHF — Options USD (101,448,600) (3,986,477) (1,116,610) (1,272,935) closed CHF (40,200,000) (40,530) — — Written options USD 297,394,344 $13,992,202 — $— outstanding at the CHF 13,400,000 $17,989 — $— end of the reporting period Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/11 Year ended 9/30/10 ClassA Shares Amount Shares Amount Shares sold 10,369,246 $129,070,996 14,449,094 $163,202,063 Shares issued in connection with reinvestment of distributions 3,413,788 41,375,107 4,262,106 46,456,956 13,783,034 170,446,103 18,711,200 209,659,019 Shares repurchased (19,762,973) (246,131,232) (21,833,792) (245,831,755) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassB Shares Amount Shares Amount Shares sold 1,091,020 $13,377,521 1,559,072 $17,363,726 Shares issued in connection with reinvestment of distributions 400,244 4,794,919 644,681 6,943,215 1,491,264 18,172,440 2,203,753 24,306,941 Shares repurchased (4,389,684) (53,907,484) (5,577,448) (61,985,185) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassC Shares Amount Shares Amount Shares sold 1,525,962 $18,353,737 1,887,618 $20,593,138 Shares issued in connection with reinvestment of distributions 311,665 3,655,835 412,343 4,358,469 1,837,627 22,009,572 2,299,961 24,951,607 Shares repurchased (2,623,691) (31,460,687) (3,017,773) (32,686,748) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassM Shares Amount Shares Amount Shares sold 196,901 $2,412,124 270,585 $3,020,114 Shares issued in connection with reinvestment of distributions 79,829 953,962 107,177 1,152,158 276,730 3,366,086 377,762 4,172,272 Shares repurchased (609,890) (7,509,687) (590,524) (6,512,217) Net decrease Year ended 9/30/11 Year ended 9/30/10 ClassR Shares Amount Shares Amount Shares sold 314,223 $3,829,557 493,166 $5,459,249 Shares issued in connection with reinvestment of distributions 42,757 510,517 46,175 496,383 356,980 4,340,074 539,341 5,955,632 Shares repurchased (296,052) (3,653,772) (350,700) (3,881,158) Net increase Year ended 9/30/11 Year ended 9/30/10 ClassY Shares Amount Shares Amount Shares sold 5,289,430 $66,460,901 5,953,053 $67,303,803 Shares issued in connection with reinvestment of distributions 545,903 6,660,012 910,590 9,989,168 5,835,333 73,120,913 6,863,643 77,292,971 Shares repurchased (6,178,232) (74,228,081) (14,604,719) (168,055,072) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $528,451 Payables $13,838,080 Foreign exchange contracts Receivables 11,677,658 Payables 9,350,422 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized appreciation/ appreciation/ Equity contracts (depreciation) 23,087,461* (depreciation) 50,275,224* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 67,280,116* (depreciation) 88,609,939* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $2,587,431 $2,587,431 Foreign exchange contracts — — — (16,025,940) — $(16,025,940) Equity contracts 111,661 (207,401) 26,195,955 — 13,287,664 $39,387,879 Interest rate contracts 4,585,888 — (5,331,292) — (27,980,979) $(28,726,383) Total † For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $(3,100,974) $(3,100,974) Foreign exchange contracts — — — (1,897,238) — $(1,897,238) Equity contracts — 212,358 (25,745,226) — (18,614,625) $(44,147,493) Interest rate contracts (3,622,022) — 1,615,149 — 28,555,020 $26,548,147 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $361,133 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,191,253,437 and $1,286,778,147, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $69,500 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,606 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Federal tax information (Unaudited) The fund designated 53.26% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $27,308,950 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2011, there were 107 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal PricewaterhouseCoopers LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This page intentionally left blank. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
